Exhibit 10.1

 

NORTHWEST PARK

 

LEASE

 

BY AND BETWEEN

 

N.W. MIDDLESEX 36 TRUST (LANDLORD)

 

AND

 

CONFORMIS, INC. (TENANT)

 

FOR PREMISES AT
11 NORTH AVENUE

 

BURLINGTON, MASSACHUSETTS

 

--------------------------------------------------------------------------------


 

 

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

ARTICLE 1

Reference Data

1

 

 

 

 

 

1.1

 

 

Subject Referred To

1

1.2

 

 

Exhibits

2

 

 

 

 

 

ARTICLE 2

Premises and Term

3

 

 

 

 

 

2.1

 

 

Premises

3

2.2

 

 

Term

3

2.3

 

 

Extension Option

3

 

 

 

 

 

ARTICLE 3

Landlord’s Work; TI Allowance

4

 

 

 

 

 

3.1

 

 

Performance of Work and Approval of Landlord’s Work

4

3.2

 

 

Late Delivery

5

3.3

 

 

Supplemental Allowance

5

3.4

 

 

Acceptance of the Premises

5

3.5

 

 

Pre-Commencement Entry

5

 

 

 

 

 

ARTICLE 4

Rent

5

 

 

 

 

 

4.1

 

 

The Fixed Rent

5

4.2

 

 

Additional Rent

6

 

 

 

 

 

 

 

4.2.1

Real Estate Taxes

6

 

 

4.2.2

Personal Property Taxes

6

 

 

4.2.3

Operating Costs

6

 

 

4.2.4

Insurance

8

 

 

4.2.5

Utilities

9

 

 

 

 

 

4.3

 

 

Late Payment of Rent

9

4.4

 

 

Security Deposit: Letter of Credit

9

 

 

 

 

 

 

 

4.4.1

Amount of Letter of Credit

10

 

 

4.4.2

Reduction in Security

10

 

 

4.4.3

Renewal of Letter of Credit

10

 

 

4.4.4

Draws to Cure Defaults

10

 

 

4.4.5

Draws to Cure Damages

10

 

 

4.4.6

Issuing Bank

11

 

 

4.4.7

Draws for Failure to Deliver Substitute Letter of Credit

11

 

 

4.4.8

Transferability

11

 

 

4.4.9

Return of Letter of Credit at End of Term

11

 

 

 

 

 

ARTICLE 5

Landlord’s Covenants

11

 

 

 

 

 

5.1

 

 

Affirmative Covenants

11

 

 

 

 

 

 

 

5.1.1

Heat and Air-Conditioning

11

 

 

5.1.2

Electricity

11

 

 

5.1.3

Water

11

 

 

5.1.4

Fire Alarm

11

 

 

5.1.5

Repairs

11

 

 

5.1.6

Insurance

12

 

 

 

 

 

5.2

 

 

Interruption

19

5.3

 

 

Outside Services

12

5.4

 

 

Access

12

 

 

 

 

 

ARTICLE 6

Tenant’s Additional Covenants

12

 

 

 

 

 

6.1

 

 

Affirmative Covenants

12

 

 

 

 

 

 

 

6.1.1

Perform Obligations

12

 

 

6.1.2

Use

12

 

 

6.1.3

Repair and Maintenance

12

 

 

6.1.4

Compliance with Law

12

 

 

6.1.5

Indemnification

13

 

 

6.1.6

Landlord’s Right to Enter

13

 

 

6.1.7

Personal Property at Tenant’s Risk

13

 

 

6.1.8

Payment of Landlord’s Cost of Enforcement

13

 

 

6.1.9

Yield Up

13

 

 

6.1.10

Rules and Regulations

14

 

 

6.1.11

Estoppel Certificate

14

 

 

6.1.12

Landlord’s Expenses Re Consents

14

 

 

 

 

 

6.2

 

 

Negative Covenants

14

 

 

 

 

 

 

 

6.2.1

Assignment and Subletting

14

 

 

6.2.2

Nuisance

16

 

 

6.2.3

Hazardous Wastes and Materials

16

 

 

6.2.4

Floor Load; Heavy Equipment

17

 

 

6.2.5

Installation, Alterations or Additions

17

 

 

6.2.6

Abandonment

19

 

i

--------------------------------------------------------------------------------


 

 

 

6.2.7

Signs

19

 

 

6.2.8

Parking and Storage

19

 

 

 

 

 

ARTICLE 7

Casualty or Taking

19

 

 

 

 

 

7.1

 

 

Termination

19

7.2

 

 

Restoration

19

7.3

 

 

Award

19

 

 

 

 

 

ARTICLE 8

Defaults

20

 

 

 

 

 

8.1

 

 

Events of Default

20

8.2

 

 

Remedies

20

8.3

 

 

Remedies Cumulative

20

8.4

 

 

Landlord’s Right to Cure Defaults

21

8.5

 

 

Effect of Waivers of Default

21

8.6

 

 

No Waiver, etc.

21

8.7

 

 

No Accord and Satisfaction

21

 

 

 

 

 

ARTICLE 9

Rights of Mortgage Holders

21

 

 

 

 

 

9.1

 

 

Rights of Mortgage Holders

21

9.2

 

 

Lease Superior or Subordinate to Mortgages

21

 

 

 

 

 

ARTICLE 10

Miscellaneous Provisions

22

 

 

 

 

 

10.1

 

 

Notices from One Party to the Other

22

10.2

 

 

Quiet Enjoyment

22

10.3

 

 

Lease not to be Recorded

22

10.4

 

 

Limitation of Landlord’s Liability

22

10.5

 

 

Acts of God

22

10.6

 

 

Landlord’s Default

22

10.7

 

 

Brokerage

23

10.8

 

 

Applicable Law and Construction; Merger; Jury Trial

23

 

ii

--------------------------------------------------------------------------------


 

NORTHWEST PARK

 

LEASE

 

ARTICLE 1
Reference Data

 

1.1                               Subject Referred To.

 

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Section 1.1.

 

Date of this Lease:

 

August 26, 2010

 

 

 

Building

 

The single story Building in Northwest Park in Burlington, Massachusetts
(hereinafter referred to as the “Park”) on a parcel of land, known as 11 North
Avenue (the Building and such parcel of land hereinafter being collectively
referred to as the “Property”).

 

 

 

Premises:

 

The entire Building, substantially as shown on Exhibit A attached hereto.

 

 

 

Rentable Floor Area of Premises:

 

Approximately 29,227 square feet

 

 

 

Landlord:

 

Rodger P. Nordblom, Peter C. Nordblom, and John Macomber, as Trustees of N.W.
Middlesex 36 Trust under Declaration of Trust recorded in Middlesex South
Registry of Deeds, Book 25660, Page 213.

 

 

 

Original Notice Address of Landlord:

 

c/o Nordblom Management Company, Inc.
15 Third Avenue
Burlington, Massachusetts 01803

 

 

 

Tenant:

 

ConforMis, Inc., a Delaware corporation

 

 

 

Original Notice Address of Tenant:

 

11 North Avenue
Burlington, MA 01803

 

 

 

Delivery Date:

 

Ninety (90) days from the later of (i) Tenant’s final approval of the
construction plans for the Landlord’s Work and (ii) issuance of a building
permit.

 

1

--------------------------------------------------------------------------------


 

Commencement Date:

 

See Section 2.2.

 

 

 

Rent Commencement Date:

 

January 1, 2011, subject to abatement pursuant to Section 3.2.

 

 

 

Expiration Date:

 

October 31, 2015 (unless sooner terminated as provided for herein)

 

 

 

Annual Fixed Rent

 

Rent Commencement

 

 

 

 

Rate:

 

Date-October 31, 2011:

November 1, 2011 - October 31, 2012:

November 1, 2012 - October 31, 2013:

November 1, 2013 - October 31, 2015:

$219,999.00

$306,876.00

$336,108.00

$365,328.00

 

 

 

Monthly Fixed Rent Rate:

 

Rent Commencement

Date-October 31, 2011:

November 1, 2011 - October 31, 2012: November 1, 2012 - October 31, 2013:
November 1, 2013 - October 31, 2015:

 

$18,333.00

$25,573.00

$28,009.00

$30,444.00

 

 

 

Security and Restoration Deposit:

 

$250,000.00

 

 

 

Allowance:

 

$300,000.00 subject to the requirements of Section 3.1.

 

 

 

Tenant’s Percentage:

 

The ratio of the Rentable Floor Area of the Premises to the total rentable area
of the Building, which shall be 100%.

 

 

 

Initial Estimate of Tenant’s Percentage of Taxes for the Tax Year:

 

$60,000.00

 

 

 

Initial Estimate of Tenant’s Percentage of Operating Costs for the Calendar
Year:

 

$70,440.00

 

 

 

Permitted Uses:

 

General business offices and light manufacturing and assembly.

 

 

 

Public Liability Insurance Limits:

 

 

 

 

 

Commercial General Liability:

 

$3,000,000 per occurrence
$5,000,000 general aggregate

 

1.2                               Exhibits.

 

The Exhibits listed below in this section are incorporated in this Lease by
reference and are to be construed as a part of this Lease.

 

EXHIBIT A

 

Plan showing the Premises.

 

 

 

EXHIBIT A-l

 

Plan Showing Landlord’s Work

 

 

 

EXHIBIT B

 

Work Change Order

 

 

 

EXHIBIT C

 

Form Letter of Credit

 

 

 

EXHIBIT D

 

Rules and Regulations

 

 

 

EXHIBIT E

 

Form Tenant Estoppel Certificate

 

 

 

EXHIBIT F

 

Landlord’s Consent and Waiver

 

2

--------------------------------------------------------------------------------


 

ARTICLE 2
Premises and Term

 

2.1                               Premises.  Landlord hereby leases to Tenant
and Tenant hereby leases from Landlord, subject to and with the benefit of the
terms, covenants, conditions and provisions of this Lease, the Premises,
excluding the roof, exterior faces of exterior walls, and pipes, ducts,
conduits, wires, and appurtenant fixtures serving the Building (and any areas,
such as the space above the ceiling or in the walls, that may contain such
pipes, ducts, conduits, wires or appurtenant fixtures).

 

Tenant shall have, as appurtenant to the Premises, rights to use in common,
subject to reasonable rules of general applicability to tenants of the Park from
time to time made by Landlord of which Tenant is given notice:  (a) common
walkways and driveways necessary for access to the Building, and (b) the common
parking areas serving the Building.

 

Tenant shall be permitted to use, at no additional cost or fee, up to 102
parking spaces in the parking area adjacent to the Building.  Tenant may
identify any of these spaces as “visitor parking only,” in accordance with the
Northwest Park sign policy.

 

Landlord reserves the right from time to time, without unreasonable interference
with access to or use of the Premises:  (a) to install, use, maintain, repair,
replace and relocate for service to the Premises and other parts of the
Building, or either, pipes, ducts, conduits, wires and appurtenant fixtures,
wherever located in the Premises or Building, (b) to make any repairs and
replacements to the Premises which Landlord may deem necessary, and (c) in
connection with any excavation made upon adjacent land of Landlord or others, to
enter, and to license others to enter, upon the Premises to do such work as the
person causing such excavation deems necessary to preserve the wall of the
Building from injury or damage and to support the same.

 

Landlord reserves the right, at its own cost and expense, to require Tenant,
upon one hundred eighty (180) days’ notice, to relocate its Premises elsewhere
in the Park after the expiration of the Original Term, to an area of
substantially equivalent size and at least of the equivalent quality, and with
substantially similar improvements as are in the Premises, as designated by
Landlord.  If Landlord shall exercise such right to relocate Tenant, Landlord
shall pay for all Tenant’s reasonable relocation costs, including costs of
moving and revalidating Tenant’s manufacturing process.

 

2.2                               Term.  TO HAVE AND TO HOLD for a term (the
“Original Term”) beginning on the Commencement Date which shall be the earlier
of (a) the date on which the work to be performed by Landlord pursuant to
Exhibit C and the final approved construction plans has been substantially
completed or (b) the opening by Tenant of its business in the Premises, and
ending on the Expiration Date, unless sooner terminated as hereinafter
provided.  The term “substantially completed” as used herein shall mean that the
work to be performed by Landlord pursuant to Exhibit C and the final
construction plans has been completed with the exception of minor items which
can be fully completed without material interference with Tenant and other items
which because of the season or weather or the nature of the item are not
practicable to do at the time, provided that none of said items is necessary to
make the Premises tenantable for the Permitted Uses, and a Certificate of
Occupancy (which may be temporary) has been issued by the Town of Burlington. 
When the Commencement Date has been determined, such date shall be evidenced by
a document which Landlord shall deliver to Tenant, and which shall be deemed
conclusive unless Tenant shall notify Landlord of any disagreement therewith
within ten (10) days of receipt.

 

2.3                               Extension Option.  Tenant shall have the right
to extend the Original Term of this Lease for one additional period of five
(5) years, to begin immediately on the day following the Expiration Date (the
“Extended Term”), provided that each of the following conditions has been
satisfied:

 

(i)                                     As of the date of the Extension Notice
(defined below) and as of the commencement of the Extended Term, Tenant shall
not be in default and shall not have previously been in default of its
obligations under this Lease beyond any applicable grace period;

 

(ii)                                  Tenant shall have had a net income before
depreciation and amortization (using generally accepted accounting principles)
for the 12-month period immediately preceding the date of the Extension Notice
(which may be rounded to the nearest quarter of Tenant’s fiscal year preceding
such date) and for the 12-month period immediately preceding the commencement of
the Extended Term (which may be rounded to the nearest quarter of Tenant’s
fiscal year preceding such commencement of the Extended Term); and

 

(iii)                               simultaneously with the delivery of the
Extension Notice and also at the commencement of the Extended Term, Tenant shall
have delivered to Landlord an unaudited statement, using generally accepted
accounting principles and certified as true by Tenant’s Chief Financial Officer,
evidencing such net income during each of the periods specified in clause
(ii) hereinabove.

 

All of the terms, covenants and provisions of this Lease shall apply to the
Extended Term except that the Annual Fixed Rent Rate for such extension period
shall be the fair market rate for comparable buildings in the Burlington area
(the “Market Rate”) at the commencement of the Extended Term, as designated by
Landlord.  If Tenant shall elect to exercise the aforesaid option, it shall do
so by giving Landlord written

 

3

--------------------------------------------------------------------------------


 

notice (the “Extension Notice”) of its intention to do so not later than one
(1) year prior to the expiration of the Original Term of this Lease.  If Tenant
gives such notice and satisfies the conditions specified above, the extension of
this Lease shall be automatically effected without the execution of any
additional documents.  The Original Term and the Extended Term are hereinafter
collectively called the “Term” or the “term”.

 

Not later than thirty (30) days following the giving of Tenant’s Extension
Notice, Landlord shall notify Tenant of Landlord’s determination of the Market
Rate for the Extended Term.  Within fifteen (15) days after Landlord gives
Tenant Landlord’s determination of the Market Rate, Tenant shall notify Landlord
whether Tenant accepts or disputes such rate.  If Tenant disagrees with
Landlord’s determination, then Landlord and Tenant shall commence negotiations
to agree upon the Market Rate.  In any event, the Annual Fixed Rent Rate for the
Extended Term shall not be less than the Annual Fixed Rent Rate in effect
immediately prior to the Extended Term.  If Landlord and Tenant are unable to
reach agreement on the Market Rate within thirty (30) days after the date on
which Landlord first gave Tenant Landlord’s proposal for the Market Rate, then
the Market Rate shall be determined as provided below.

 

If Landlord and Tenant are unable to agree on the Market Rate by the end of said
thirty (30)-day period, then within five (5) days thereafter, Landlord and
Tenant shall each simultaneously submit to the other in a sealed envelope its
good faith estimate of the Market Rate.  If the higher of such estimates is not
more than one hundred five percent (105%) of the other estimate, then the Market
Rate shall be the average of the two estimates.  If the matter is not resolved
by the exchange of estimates, then Market Rate shall be determined by an
independent arbitrator as set forth below.

 

Within seven (7) days after the exchange of estimates, the parties shall select,
as an arbitrator, a mutually acceptable commercial real estate broker licensed
in the Commonwealth of Massachusetts specializing in the field of commercial
office leasing in the Burlington area, having no less than ten (10) years’
experience (an “Approved Arbitrator”).  If the parties cannot agree on such
person, then within a second period of seven (7) days, each shall select one
Approved Arbitrator and the two appointed Arbitrators shall, within five
(5) days, select a third Approved Arbitrator who shall be the final
decision-maker (the “Final Arbitrator”).  If one party shall fail to timely make
such appointment, then the person chosen by the other party shall be the sole
arbitrator.  Once the Final Arbitrator has been selected as provided for above,
then, as soon thereafter as practicable, but in any case within fourteen (14)
days after his or her appointment, the arbitrator shall determine the Market
Rate by selecting either the Landlord’s estimate of Market Rate or the Tenant’s
estimate of Market Rate.  Such arbitrator must choose the proposed Market Rate
that he/she determines is closest to the actual market rental rate for the
Premises.  There shall be no discovery or similar proceedings.  The arbitrator’s
decision as to which estimate shall be the Market Rate for the Renewal Term
shall be rendered in writing to both Landlord and Tenant and shall be final and
binding upon them and shall be the Annual Fixed Rent for the Renewal Extended
Term.  The costs of the Final Arbitrator will be equally divided between
Landlord and Tenant.  Any fees of any counsel engaged by Landlord or Tenant,
however, shall be borne by the party that retained such counsel.

 

Once the Market Rate has been determined, the parties shall promptly execute an
amendment to this Lease setting forth the Annual Fixed Rent for the Premises
during the Extended Term.  For any part of the Extended Term during which the
Annual Fixed Rent is in dispute, or has not yet been finally determined, Tenant
shall make payments to Landlord on account of Annual Fixed Rent at the rate per
square foot of the Premises last paid under this Lease.  The parties shall
adjust for any overpayments or underpayments upon final determination of such
rent.

 

ARTICLE 3
Landlord’s Work; TI Allowance

 

3.1                              Performance of Work and Approval of Landlord’s
Work.  Landlord shall cause to be performed the work substantially as shown on
the fit plan prepared by Maugel Architects, attached hereto as Exhibit A-l, and
the approved final construction plans and specifications (the “Landlord’s
Work”).  The final construction plans for the Landlord’s Work have not been
prepared as of the date of this Lease, but shall emanate from and be consistent
with the fit plan attached hereto as Exhibit A-l.  The Allowance stated in
Section 1.1 shall be utilized to pay for the Total Costs of Landlord’s Work. 
Landlord shall provide, initially, $150,000.00 (the “Initial Allowance”) toward
the Total Costs of the Landlord’s Work and any Additional Costs.  All Total
Costs of Landlord’s Work in excess of the Initial Allowance shall be paid by
Tenant as set forth below.  Any unused portion of the Allowance may be utilized
for Tenant’s Additional Costs, which shall mean telephone and data wiring costs,
additional renovation costs, moving costs, electric power distribution costs,
and other out-of-pocket expenses of Tenant to prepare the Premises for occupancy
(but none of Tenant’s Additional Costs shall include costs of purchasing and
installing Tenant’s furniture and equipment).  All Landlord’s Work shall be done
in a good and workmanlike manner employing good materials and so as to conform
to all applicable building codes and laws.  Tenant agrees that Landlord may make
any changes in such work which may become reasonably necessary or advisable,
other than, substantial changes, without approval of Tenant, provided written
notice is promptly given to Tenant; and Landlord may make substantial changes in
such work, with the written approval of Tenant, which shall not be unreasonably
withheld or delayed.  Landlord shall use diligence to cause Landlord’s Work to
be substantially completed by the Delivery Date, subject to the provisions of
Section 10.5 hereof, and any delays caused by (i) the action or inaction of
Tenant, and/or (ii) any long lead-time items.  Landlord agrees that Tenant may
make changes in such work with the approval of Landlord and the execution by
Landlord and Tenant of a Work Change Order, in the form attached hereto as
Exhibit B.  In addition to Landlord’s Work, Landlord shall, at its sole cost and
expense, cause all capital, structural and mechanical elements of the Premises
to be in working order and in proper serviceable condition on the Commencement
Date.

 

4

--------------------------------------------------------------------------------


 

Tenant acknowledges that Landlord’s application of the Initial Allowance towards
the Total Costs of Landlord’s Work is conditioned upon Tenant raising
$15,000,000.00 of new capital financing on or before the Commencement Date.  As
of the date of this Lease, Tenant has not raised the total amount of such
financing.  As such, Landlord shall only apply $10,000.00 of the Initial
Allowance for each $1,000,000.00 of capital financing that Tenant proves, by
evidence reasonably acceptable to Landlord, has been funded.  As Tenant receives
additional financing, whether prior to, on, or after the Commencement Date, and
delivers reasonable evidence of the same to Landlord, Landlord shall release
such additional sums of the Initial Allowance up to the full amount of the
Initial Allowance and in accordance with the ratio set forth in the preceding
sentence.  If by the Commencement Date, the Initial Allowance has not been fully
applied towards Landlord’s Work due to Tenant’s inability to obtain the entire
$15,000,000.00 of financing, then the difference between the original amount of
the Initial Allowance and the actual funds disbursed and applied by Landlord as
aforesaid shall be deemed Excess Amounts to be paid by Tenant as set forth in
the next paragraph below.

 

Tenant shall pay directly to Landlord the amount by which the Total Costs of the
Landlord’s Work exceeds the Initial Allowance (such amount being referred to as
the “Excess Amount”), as hereinafter set forth:  (a) 50% of the estimated Excess
Amount shall be paid upon Tenant’s receipt of Landlord’s submission of a bill
for the estimated Excess Amount; (b) 40% of the anticipated Excess Amount shall
be paid upon the Commencement Date; and (c) the remaining balance shall be paid
within twenty days following Landlord’s submission of a final bill to Tenant. 
The “Total Costs” of the Landlord’s Work shall mean all hard construction costs,
all architectural and engineering fees, and a construction management fee to
Nordblom Management Company, Inc. equal to 4% of the hard construction costs.

 

3.2                               Late Delivery.  In the event that Landlord’s
Work is not substantially complete by the date (the “Outside Date”) that is 90
days following (a) Tenant’s final approval of the construction plans and (b) the
issuance of a building permit by the Town of Burlington for the Landlord’s Work,
for any reason other than a delay caused by the action or inaction of Tenant or
long lead-time items, and/or an event described in Section 10.5, then the Fixed
Rent first coming due as of the Rent Commencement Date shall be abated by one
day for each day of delay during the period beginning on the Outside Date and
ending on the day the Landlord’s Work is in fact substantially complete.

 

3.3                               Supplemental Allowance.  On the condition
that, on October 31, 2013, Tenant is not then in default under this Lease and
has not previously been in default of its obligations beyond the expiration of
all applicable notice and cure periods under this Lease, then Landlord shall pay
to Tenant $150,000.00 (the “Supplemental Allowance”) to reimburse Tenant for the
Excess Amount paid to Landlord and for any other Total Costs or Additional Costs
incurred by Tenant over and above the Initial Allowance pursuant to Section 3.1
above.

 

3.4                               Acceptance of the Premises.  Tenant or its
representatives may, at reasonable times, enter upon the Premises during the
progress of the work to inspect the progress thereof and to determine if the
work is being performed in accordance with the requirements of Section 3.1. 
Tenant shall promptly give to Landlord notices of any alleged failure by
Landlord to comply with those requirements.  Landlord’s Work shall be deemed
approved by Tenant when Tenant occupies the Premises for the conduct of its
business, except for items of Landlord’s Work which are uncompleted or do not
conform to Exhibit C and as to which Tenant shall, in either case, have given
written notice to Landlord prior to such occupancy.  A certificate of completion
by a licensed architect or registered engineer shall be conclusive evidence that
Landlord’s Work has been completed except for items stated in such certificate
to be incomplete or not in conformity with Exhibit C.

 

3.5                               Pre-Commencement Entry.  With Landlord’s prior
consent, Tenant shall have the right to enter the Premises at any time prior to
the Commencement Date, during normal business hours and subject to all the terms
and conditions of this Lease, except the payment of Fixed Rent, for the sole
purpose of installing Tenant’s telephone and telecommunications system and
equipment, furniture and equipment, and other work related to preparing the
Premises for Tenant’s use and to engaging in the transition of Tenant’s
operations to the Premises (but not for the purpose of actually conducting
Tenant’s business in the Premises), such as calibrating, validating and
operating Tenant’s merchandising equipment.  Tenant’s right to perform such work
prior to the Commencement Date is conditioned on there being no interference
with the performance of Landlord’s Work.  All Tenant’s work shall be performed
in compliance with applicable laws and building codes and Section 6.2.5 of this
Lease.  Prior to accessing the Premises, Tenant shall deliver to Landlord the
insurance certificates required under Section 4.4 below.

 

ARTICLE 4
Rent

 

4.1                               The Fixed Rent.  Commencing on the Rent
Commencement Date, Tenant covenants and agrees to pay rent to Landlord by
electronic funds transfer (or by such other method, as set forth below, or at
such other place or to such other person or entity as Landlord may by notice in
writing to Tenant from time to time direct), at the Annual Fixed Rent Rate, in
equal installments at the Monthly Fixed Rent Rate (which is 1/12th of the Annual
Fixed Rent Rate), in advance, without notice or demand, and without setoff,
abatement, suspension, deferment, reduction or deduction, except as otherwise
expressly provided herein, on the first day of each calendar month from and
after the Rent Commencement Date; and for any portion of any calendar month
following the Rent Commencement Date, at the rate for the first year of the
Term, pro-rated for the number of days in such calendar month and payable in
advance.  It is the intention of the parties hereto that the

 

5

--------------------------------------------------------------------------------


 

obligations of Tenant hereunder shall be separate and independent covenants and
agreements, that the Annual Fixed Rent, the Additional Rent and all other sums
payable by Tenant to Landlord shall continue to be payable in all events and
that the obligations of Tenant hereunder shall continue unaffected, unless the
requirement to pay or perform the same shall have been terminated pursuant to an
express provision of this Lease.

 

If Landlord shall give notice to Tenant that all rent and/or other payments due
hereunder are to be made to Landlord by check, or by other commercially
reasonable means, Tenant shall make all such payments as shall be due after
receipt of said notice by means of said electronic funds transfers (or such
similar means as designated by Landlord, with such payments to be made to such
address and to such person or entity as is specified by Landlord).

 

4.2                               Additional Rent.  Tenant covenants and agrees
to pay, as Additional Rent, insurance costs, utility charges, personal property
taxes and its pro rata share of taxes and operating costs with respect to the
Premises as provided in this Section 4.2 as follows:

 

4.2.1                     Real Estate Taxes.  Tenant shall pay to Landlord, as
additional rent, for each tax period partially or wholly included in the term,
Tenant’s Percentage of Taxes (as hereinafter defined).  Tenant shall remit to
Landlord, on the first day of each calendar month, estimated payments on account
of Taxes, such monthly amounts to be sufficient to provide Landlord, by the time
real estate tax payments are due and payable to any governmental authority
responsible for collection of same, a sum equal to the Tenant’s Percentage of
Taxes, as reasonably estimated by Landlord from time to time on the basis of the
most recent tax data available.  The initial calculation of the monthly
estimated payments shall be based upon the Initial Estimate of Tenant’s
Percentage of Taxes for the governmental authority’s fiscal tax period
applicable to the Building (the “Tax Year”) and upon quarterly payments being
due to the governmental authority on August 1, November 1, February 1 and May 1,
and shall be made when the Commencement Date has been determined.  If the total
of such monthly remittances for any Tax Year is greater than the Tenant’s
Percentage of Taxes for such Tax Year, Landlord shall promptly pay to Tenant, or
credit against the next accruing payments to be made by Tenant pursuant to this
subsection 4.2.1, the difference; if the total of such remittances is less than
the Tenant’s Percentage of Taxes for such Tax Year, Tenant shall pay the
difference to Landlord at least twenty (20) days prior to the date or dates
within such Tax Year that any Taxes become due and payable to the governmental
authority (but in any event no earlier than twenty (20) days following a written
notice to Tenant, which notice shall set forth the manner of computation of
Tenant’s Percentage of Taxes).

 

If, after Tenant shall have made reimbursement to Landlord pursuant to this
subsection 4.2.1, Landlord shall receive a refund of any portion of Taxes paid
by Tenant with respect to any Tax Year during the term hereof as a result of an
abatement of such Taxes by legal proceedings, settlement or otherwise (without
either party having any obligation to undertake any such proceedings), Landlord
shall promptly pay to Tenant, or credit against the next accruing payments to be
made by Tenant pursuant to this subsection 4.2.1, the Tenant’s Percentage of the
refund (less the proportional, pro rata expenses, including attorneys’ fees and
appraisers’ fees, incurred in connection with obtaining any such refund), as
relates to Taxes paid by Tenant to Landlord with respect to any Tax Year for
which such refund is obtained.

 

In the event this Lease shall commence, or shall end (by reason of expiration of
the term or earlier termination pursuant to the provisions hereof), on any date
other than the first or last day of the Tax Year, or should the Tax Year or
period of assessment of real estate taxes be changed or be more or less than one
(1) year, as the case may be, then the amount of Taxes which may be payable by
Tenant as provided in this subsection 4.2.1 shall be appropriately apportioned
and adjusted.

 

The term “Taxes” shall mean all taxes, assessments, betterments and other
charges and impositions (including, but not limited to, fire protection service
fees and similar charges) levied, assessed or imposed at any time during the
term by any governmental authority upon or against the Property, or taxes in
lieu thereof, and additional types of taxes to supplement real estate taxes due
to legal limits imposed thereon.  If, at any time during the term of this Lease,
any tax or excise on rents or other taxes, however described, are levied or
assessed against Landlord with respect to the rent reserved hereunder, either
wholly or partially in substitution for, or in addition to, real estate taxes
assessed or levied on the Property, such tax or excise on rents shall be
included in Taxes; however, Taxes shall not include franchise, estate,
inheritance, succession, capital levy, transfer, income or excess profits taxes
assessed on Landlord.  Taxes shall include any estimated payment made by
Landlord on account of a fiscal tax period for which the actual and final amount
of taxes for such period has not been determined by the governmental authority
as of the date of any such estimated payment.

 

4.2.2                     Personal Property Taxes.  Tenant shall pay all taxes
charged, assessed or imposed upon the personal property of Tenant in or upon the
Premises.

 

4.2.3                     Operating Costs.  Tenant shall pay to Landlord the
Tenant’s Percentage of Operating Costs (as hereinafter defined) incurred by
Landlord in any calendar year.  Tenant shall remit to Landlord, on the first day
of each calendar month, estimated payments on account of Operating Costs, such
monthly amounts to be sufficient to provide Landlord, by the end of the calendar
year, a sum equal to the Operating Costs, as reasonably estimated by Landlord
from time to time.  The initial

 

6

--------------------------------------------------------------------------------


 

monthly estimated payments shall be in an amount equal to 1/12th of the Initial
Estimate of Tenant’s Percentage of Operating Costs for the calendar year.  If,
at the expiration of the year in respect of which monthly installments of
Operating Costs shall have been made as aforesaid, the total of such monthly
remittances is greater than the actual Operating Costs for such year, Landlord
shall promptly pay to Tenant, or credit against the next accruing payments to be
made by Tenant pursuant to this subsection 4.2.3, the difference; if the total
of such remittances is less than the Operating Costs for such year, Tenant shall
pay the difference to Landlord within thirty (30) days from the date Landlord
shall furnish to Tenant an itemized statement of the Operating Costs, prepared,
allocated and computed in accordance with generally accepted accounting
principles.  Any reimbursement for Operating Costs due and payable by Tenant
with respect to periods of less than twelve (12) months shall be equitably
prorated.

 

Within sixty (60) days from Tenant’s receipt of the itemized statement from
Landlord detailing the Operating Costs for the prior year, and upon at least
thirty (30) days prior written notice from Tenant, Landlord shall make available
to Tenant at Landlord’s address for review or audit by Tenant during business
hours, all of Landlord’s books, records and documents relating to Operating
Costs for the prior calendar year.  In addition, upon written request of Tenant,
Landlord shall furnish to Tenant a copy of the applicable bill(s) showing Taxes
for the prior fiscal year.  If Landlord and Tenant determine that the results of
the audit show that the Operating Costs for the prior year is less than
reported, then Landlord shall give Tenant a credit in the amount of the
overpayment toward Tenant’s next monthly payment of Operating Costs.  If
Landlord and Tenant determine that the results of the audit show that the
Operating Costs for the prior year are more than reported, the Tenant shall pay
to the Landlord the amount of the underpayment within thirty (30) days.

 

The term “Operating Costs” shall mean all costs and expenses incurred for the
operation, cleaning, maintenance, repair and upkeep of the Property, and the
portion of such costs and expenses with regard to the common areas, facilities
and amenities of the Park which is equitably allocable to the Property,
including, without limitation, all costs of maintaining and repairing the
Property and the Park (including snow removal, landscaping and grounds
maintenance, operation and maintenance of parking lots, sidewalks, walking
paths, access roads and driveways, security, operation and repair of heating and
air-conditioning equipment, elevators, lighting and any other Building equipment
or systems) and of all repairs and replacements (other than repairs or
replacements for which Landlord has received full reimbursement from
contractors, other tenants of the Building or from others) necessary to keep the
Property and the Park in good working order, repair, appearance and condition;
all costs, including material and equipment costs, for window cleaning of the
Building); all costs of any reasonable insurance carried by Landlord relating to
the Property; all costs related to provision of heat (including oil, electric,
steam and/or gas), air-conditioning, and water (including sewer charges) and
other utilities to the Building and Property that are not separately metered to
Tenant; payments under all service contracts relating to the foregoing; all
compensation, fringe benefits, payroll taxes and workmen’s compensation
insurance premiums related thereto with respect to any employees of Landlord or
its affiliates engaged in security and maintenance of the Property and the Park;
attorneys’ fees and disbursements (exclusive of any such fees and disbursements
incurred in tax abatement proceedings or the preparation of leases) and auditing
and other professional fees and expenses; and a management fee consistent with
that charged by other landlords providing similar services in comparable
buildings in the vicinity of the Building.

 

There shall not be included in such Operating Costs:

 

1.                                      brokerage fees (including rental fees)
related to the operation of the Building;

 

2.                                      interest and depreciation charges
incurred on the Property;

 

3.                                      expenditures made by Tenant with respect
to (i) cleaning, maintenance and upkeep of the Premises, and (ii) the provision
of electricity to the Property;

 

4.                                      any ground lease rental;

 

5.                                      except as expressly provided for herein,
any capital expenditure;

 

6.                                      the costs of repairs or other work
necessitated by fire or other casualty, to the extent financed from insurance
proceeds;

 

7.                                      depreciation and interest payments,
except on materials, tools, supplies and vendor-type equipment purchased by
Landlord to enable Landlord to supply services Landlord might otherwise contract
for with a third party where such depreciation and interest payments would
otherwise have been included in the charge for such third party’s services;

 

8.                                      expenses in connection with services or
other benefits which are not offered to Tenant but which are provided to another
tenant or occupant of the Park or for which Tenant is charged directly;

 

7

--------------------------------------------------------------------------------


 

9.                                      costs incurred by Landlord due to a
breach by Landlord of the terms and conditions of this Lease, but only to the
extent such costs do not arise from or are attributable to the acts or omissions
of Tenant;

 

10.                               overhead and profit increment paid to Landlord
or to subsidiaries or affiliates of Landlord for goods and/or services in the
Building to the extent the same exceeds the costs of such goods and/or services
rendered by unaffiliated third parties on a competitive basis;

 

11.                               any compensation paid to clerks, attendants,
or other persons in commercial concessions operated by Landlord or in the
parking facilities of the Property or wherever Tenant is granted its parking
privileges and/or fees paid to any parking facility operator (on or off the
Property);

 

12.                               advertising and promotional expenditures, and
costs of installing signs in or on the Building or the Property identifying the
owner of the Building or other tenants’ signs;

 

13.                               Tax penalties incurred as a result of
Landlord’s negligence, inability or unwillingness to make payments and/or file
any tax or informational returns when due;

 

14.                               costs or expenses related to the removal,
abatement or remediation of hazardous material in or about the Building and/or
Property which is existing as of the date hereof, to the extent said costs or
expenses are not attributable to or arise from the acts or omissions of Tenant
or Tenant’s agents, employees, invitees, servants or contractors;

 

15.                               Landlord’s charitable or political
contributions;

 

16.                               costs (including in connection therewith all
attorney’s fees and costs of settlement judgments and payments in lieu thereof)
arising from claims, disputes or potential disputes in connection with or actual
claims litigation or arbitrations pertaining to Landlord and/or the Property;

 

17.                               Landlord’s entertainment, dining or travel
expenses;

 

18.                               any gift (e.g. flowers, balloons) provided by
Landlord to any entity whatsoever (including but not limited to tenants,
vendors, contractors, prospective tenants and agents).

 

19.                               any “validated” parking for any entity;

 

20.                               salaries and bonuses of officers, executives
and administrative employees above the grade of property manager.

 

If, during the term of this Lease, Landlord shall replace any capital items or
make any capital expenditures which are (a) required to comply with laws in
effect after the Commencement Date, or (b) are intended to reduce Operating
Costs, or (c) are required to replace worn-out items as may be necessary to
maintain the Building in good working order, repair and appearance and in a
first class condition (the items in (a), (b) and (c) above collectively called
“capital expenditures”) the total amount of which is not properly included in
Operating Costs for the calendar year in which they were made, there shall
nevertheless be included in Operating Costs for each calendar year in which and
after such capital expenditure is made the annual charge-off of such capital
expenditure.  (Annual charge-off shall be determined by (i) dividing the
original cost of the capital expenditure by the number of years of useful life
thereof [The useful life shall be reasonably determined by Landlord in
accordance with generally accepted accounting principles and practices in effect
at the time of acquisition of the capital item.]; and (ii) adding to such
quotient an interest factor computed on the unamortized balance of such capital
expenditure based upon an interest rate reasonably determined by Landlord as
being the interest rate then being charged for long-term mortgages by
institutional lenders on like properties within the locality in which the
Building is located.) Provided, further, that if Landlord reasonably concludes
on the basis of engineering estimates that a particular capital expenditure will
effect savings in Operating Costs and that such annual projected savings will
exceed the annual charge-off of capital expenditure computed as aforesaid, then
and in such events, the annual charge-off shall be determined by dividing the
amount of such capital expenditure by the number of years over which the
projected amount of such savings shall fully amortize the cost of such capital
item or the amount of such capital expenditure; and by adding the interest
factor, as aforesaid.

 

If during any portion of any year for which Operating Costs are being computed,
the Building was not fully occupied by tenants or if not all of such tenants
were paying fixed rent or if Landlord was not supplying all tenants with the
services, amenities or benefits being supplied hereunder, actual Operating Costs
incurred shall be reasonably extrapolated by Landlord to the estimated Operating
Costs that would have been incurred if the Building were fully occupied by
tenants and all such tenants were then paying fixed rent or if such services
were being supplied to all tenants, and such extrapolated amount shall, for the
purposes of this Section 4.2.3, be deemed to be the Operating Costs for such
year.

 

4.2.4                     Insurance.  Tenant shall, at its expense, as
Additional Rent, take out and maintain throughout the term the following
insurance protecting Landlord:

 

8

--------------------------------------------------------------------------------


 

4.2.4.1           Commercial general liability insurance naming Landlord,
Tenant, and Landlord’s managing agent and any mortgagee of which Tenant has been
given notice as insureds or additional insureds and indemnifying the parties so
named against all claims and demands for death or any injury to person or damage
to property which may be claimed to have occurred on the Premises (or the
Property, insofar as used by customers, employees, servants or invitees of the
Tenant), in amounts which shall, at the beginning of the term, be at least equal
to the limits set forth in Section 1.1, and, which, from time to time during the
term, shall be for such higher limits, if any, as are customarily carried in the
area in which the Premises are located on property similar to the Premises and
used for similar purposes; and workmen’s compensation insurance with statutory
limits covering all of Tenant’s employees working on the Premises.

 

4.2.4.2           Special Risk property insurance with the usual extended
coverage endorsements covering all Tenant’s furniture, furnishings, fixtures and
equipment.

 

4.2.4.3           All such policies shall be obtained from responsible companies
qualified to do business and in good standing in Massachusetts, which companies
and the amount of insurance allocated thereto shall be subject to Landlord’s
approval.  Tenant agrees to furnish Landlord with certificates evidencing all
such insurance prior to the beginning of the term hereof and evidencing renewal
thereof at least thirty (30) days prior to the expiration of any such policy. 
Each such policy shall be non-cancelable with respect to the interest of
Landlord without at least ten (10) days’ prior written notice thereto.  In the
event provision for any such insurance is to be by a blanket insurance policy,
the policy shall allocate a specific and sufficient amount of coverage to the
Premises.

 

4.2.4.4           All insurance which is carried by either party with respect to
the Building, Premises or to furniture, furnishings, fixtures, or equipment
therein or alterations or improvements thereto, whether or not required, shall
include provisions which either designate the other party as one of the insured
or deny to the insurer acquisition by subrogation of rights of recovery against
the other party to the extent such rights have been waived by the insured party
prior to occurrence of loss or injury, insofar as, and to the extent that, such
provisions may be effective without making it impossible to obtain insurance
coverage from responsible companies qualified to do business in the state in
which the Premises are located (even though extra premium may result
therefrom).  In the event that extra premium is payable by either party as a
result of this provision, the other party shall reimburse the party paying such
premium the amount of such extra premium.  If at the request of one party, this
non-subrogation provision is waived, then the obligation of reimbursement shall
cease for such period of time as such waiver shall be effective, but nothing
contained in this subsection shall derogate from or otherwise affect releases
elsewhere herein contained of either party for claims.  Each party shall be
entitled to have certificates of any policies containing such provisions.  Each
party hereby waives all rights of recovery against the other for loss or injury
against which the waiving party is protected by insurance containing said
provisions, reserving, however, any rights with respect to any excess of loss or
injury over the amount recovered by such insurance.  Tenant shall not acquire as
insured under any insurance carried on the Premises any right to participate in
the adjustment of loss or to receive insurance proceeds and agrees upon request
promptly to endorse and deliver to Landlord any checks or other instruments in
payment of loss in which Tenant is named as payee.

 

4.2.5                     Utilities.  Tenant shall pay directly to the
applicable utility provider all charges for electricity, and gas furnished or
consumed on the Premises which are separately metered, and all charges for
telephone and other utilities or services not supplied by Landlord pursuant to
Subsections 5.1.1 and 5.1.3, whether designated as a charge, tax, assessment,
fee or otherwise, all such charges to be paid as the same from time to time
become due.  Except as otherwise provided in Article 5, it is understood and
agreed that Tenant shall make its own arrangements for the installation or
provision of all such utilities and that Landlord shall be under no obligation
to furnish any utilities to the Premises and shall not be liable for any
interruption or failure in the supply of any such utilities to the Premises.

 

4.3                               Late Payment of Rent.  If any installment of
rent is paid after the date the same was due, and if on a prior occasion in the
twelve (12) month period prior to the date such installment was due an
installment of rent was paid after the same was due, then Tenant shall pay
Landlord a late payment fee equal to five (5%) percent of the overdue payment.

 

4.4                               Security Deposit; Letter of Credit.  A.  Upon
the execution of this Lease, Tenant shall deposit with Landlord the Security and
Restoration Deposit.  Said deposit shall be held by Landlord as security for the
faithful performance by Tenant of all the terms of this Lease by said Tenant to
be observed and performed.  The Security and Restoration Deposit shall not be
mortgaged, assigned, transferred or encumbered by Tenant without the written
consent of Landlord and any such act on the part of Tenant shall be without
force and effect and shall not be binding upon Landlord.

 

If the Fixed Rent or Additional Rent or any other sum payable hereunder shall be
overdue and unpaid or should Landlord make payments on behalf of the Tenant, or
Tenant shall fail to perform any of the terms of this Lease, then Landlord may,
at its option and without prejudice to any other remedy which Landlord

 

9

--------------------------------------------------------------------------------


 

may have on account thereof, appropriate and apply said entire deposit or so
much thereof as may be necessary to compensate Landlord toward the payment of
Fixed Rent, Additional Rent or other sums or loss or damage sustained by
Landlord due to such breach on the part of Tenant; and Tenant shall forthwith
upon demand restore said security to the original sum deposited.  Should Tenant
comply with all of said terms and promptly pay all of the rentals as they fall
due and all other sums payable by Tenant to Landlord, said deposit shall be
returned in full to Tenant at the end of the term.

 

In the event of bankruptcy or other creditor-debtor proceedings against Tenant,
all securities shall be deemed to be applied first to the payment of rent and
other charges due Landlord for all periods prior to the filing of such
proceedings.

 

B.                                    Tenant shall be obligated to inform
Landlord if, at any time, Tenant’s cash position falls below $10,000,000.00, and
shall deliver to Landlord, within fifteen (15) business days after the end of
each quarter of Tenant’s fiscal year, an unaudited financial statement certified
as true by Tenant’s Chief Financial Officer.  At such time that Tenant’s cash
position falls below $10,000,000.00, Landlord shall have the right to withdraw
the total amount of the Security and Restoration Deposit and hold the proceeds
until such time that Tenant delivers to Landlord a letter of credit to secure
the performance of Tenant’s obligations under this Lease throughout the Term, in
accordance with and subject to the following terms and conditions:

 

4.4.1                     Amount of Letter of Credit.  Within ten days following
Landlord’s written notice requiring delivery of a letter of credit, Tenant shall
deliver to Landlord an irrevocable standby letter of credit (the “Original
Letter of Credit”) which shall be (i) in the form of Exhibit C attached to this
Lease (the “Form LC”), (ii) issued by a bank reasonably satisfactory to Landlord
upon which presentment may be made in Boston, Massachusetts, (iii) in the amount
of $250,000.00 (the “Letter of Credit Amount”) equal to the Letter of Credit
Amount, and (iv) for a term of at least 1 year, subject to the provisions of
Section 4.4.2 below.  The Original Letter of Credit, any Additional
Letters(s) of Credit and Substitute Letter(s) of Credit are referred to herein
as the “Letter of Credit.” Upon receipt of a satisfactory Letter of Credit,
Landlord shall refund the proceeds of the Security and Restoration Deposit
Landlord is then holding.

 

4.4.2                     Reduction in Security.  A.  At any time after
October 31, 2013, Tenant may reduce the Security and Restoration Deposit or the
Letter of Credit Amount, as applicable, to $125,000.00, on the condition that
(i) Tenant has had two consecutive profitable quarters for the current fiscal
year of Tenant, (ii) Tenant provides Landlord with an unaudited statement
reporting such profitability, certified as true by Tenant’s Chief Financial
Officer, and (iii) Tenant is not then in default under this Lease and has not
previously been in default of its obligations beyond the expiration of all
applicable notice and cure periods under this Lease.

 

B.                                    In lieu of effecting the reduction of
subparagraph A above, Tenant may reduce the Security and Restoration Deposit or
the Letter of Credit Amount, as applicable, to $200,000.00, at any time after
October 31, 2013, and may further reduce the Letter of Credit amount to
$150,000, at any time after October 31, 2014, in both cases on the condition
that at the time of the applicable reduction, (i) Tenant delivers to Landlord
satisfactory evidence that Tenant has sufficient cash in its accounts to fund
all of its operations through the expiration of the Term and (ii) Tenant is not
in default at the time of the reduction and has not previously been in default
of its obligations beyond the expiration of all applicable notice and cure
periods under this Lease.  In no event shall the amount of the security (whether
in the form of a cash Security and Restoration Deposit or a Letter of Credit) be
reduced below $150,000.00 pursuant to this subparagraph B.

 

4.4.3                     Renewal of Letter of Credit.  The Letter of Credit
shall be automatically renewable in accordance with the second to last paragraph
of the Form LC; provided however, that Tenant shall be required to deliver to
Landlord a new letter of credit (a “Substitute Letter of Credit”) satisfying the
requirements for the Original Letter of Credit under Section 4.4.1 on or before
the date 30 days prior to the expiration of the term of the Letter of Credit
then in effect, if the issuer of such Letter of Credit gives notice of its
election not to renew such Letter of Credit for any additional period pursuant
thereto.  Should any Letter of Credit contain a final expiration date, in
addition to a current expiration date, such final expiration date shall be no
earlier than 45 days following the Expiration Date of this Lease.

 

4.4.4                     Draws to Cure Defaults.  If the Fixed Rent, Additional
Rent or any other sum payable to Landlord hereunder shall be overdue and unpaid
or should Landlord make payments on behalf of the Tenant, or Tenant shall fail
to perform any of the terms of this Lease in all cases beyond the expiration of
all applicable notice and cure periods, then Landlord shall have the right, at
any time thereafter to draw down from the Letter of Credit the amount necessary
to cure such default.  In the event of any such draw by the Landlord, Tenant
shall, within 30 days of written demand therefor, either (i) deliver to Landlord
an additional Letter of Credit (“Additional Letter of Credit”) satisfying the
requirements for the Original Letter of Credit, except that the amount of such
Additional Letter of Credit shall be the amount of such draw, or (ii) provide
evidence reasonably satisfactory to Landlord that the Original Letter of Credit
has been replenished to the Letter of Credit Amount.

 

4.4.5                     Draws to Cure Damages.  In addition, if (i) this Lease
shall have been terminated as a result of Tenant’s default under this Lease
beyond the expiration of the applicable cure period, and/or (ii) 

 

10

--------------------------------------------------------------------------------


 

this Lease shall have been rejected in a bankruptcy or other creditor-debtor
proceeding, then Landlord shall have the right at any time thereafter to draw
down from the Letter of Credit an amount sufficient to pay any and all damages
payable by Tenant on account of such termination or rejection, as the case may
be, pursuant to Article 8 hereof.  In the event of bankruptcy or other
creditor-debtor proceeding against Tenant, all proceeds of the Letter of Credit
shall be deemed to be applied first to the payment of rent and other charges due
Landlord for all periods prior to the filing of such proceedings.

 

4.4.6                     Issuing Bank.  In the event the issuer of any Letter
of Credit becomes insolvent or is placed into receivership or conservatorship by
the Federal Deposit Insurance Corporation, or any successor or similar entity,
or if a trustee, receiver or liquidator is appointed for the issuer, then,
effective as of the date of such occurrence, the Letter of Credit shall be
deemed to not meet the requirements of this Section 4.4 and Tenant shall, within
ten (10) business days of written notice from Landlord, deliver to Landlord a
Substitute Letter of Credit which otherwise meets the requirements of this
Section, or, alternatively, Tenant shall, within such five-day period deliver
cash to Landlord in the Letter of Credit Amount, which Landlord shall hold as
“Security Proceeds” which shall be governed by subject to the provisions of
Section 4.4.6 below.

 

4.4.7                     Draws for Failure to Deliver Substitute Letter of
Credit.  If Tenant fails timely to deliver to Landlord a Substitute Letter of
Credit, then Landlord shall have the right, at any time thereafter, without
giving any notice to Tenant, to draw down the Letter of Credit and to hold the
proceeds thereof (“Security Proceeds”) in a bank account in the name of
Landlord, which may be withdrawn and applied by Landlord under the same
circumstances and for the same purposes as if the Security Proceeds were a
Letter of Credit.  Upon any such application of Security Proceeds by Landlord,
Tenant shall, within 30 days of written demand therefor, deliver to Landlord an
Additional Letter of Credit in the amount of Security Proceeds so applied.

 

4.4.8                     Transferability.  Landlord shall be entitled to
transfer its beneficial interest under the Letter of Credit or any Security
Proceeds in connection with (i) Landlord’s sale or transfer of the Building, or
(ii) the addition, deletion or modification of any beneficiaries under the
Letter of Credit, and the Letter of Credit shall specifically state on its face
that it is transferable by Landlord, its successors and assigns.  Landlord shall
pay all costs and fees charged to effect such transfer.

 

4.4.9                     Return of Letter of Credit at End of Term.  Within 45
days after the expiration of the term, to the extent Landlord has not previously
drawn upon any Letter of Credit or Security Proceeds held by Landlord, Landlord
shall return the same to Tenant provided that there is not at such time any
continuing default of any of Tenant’s obligations under this Lease.

 

ARTICLE 5
Landlord’s Covenants

 

5.1                               Affirmative Covenants.  Landlord covenants
with Tenant:

 

5.1.1                     Heat and Air-Conditioning.  To furnish to the
Premises, separately metered and at the direct expense of Tenant as hereinabove
provided, heat and air-conditioning (reserving the right, at any time, to change
energy or heat sources) sufficient to maintain the Premises at comfortable
temperatures (subject to all federal, state, and local regulations relating to
the provision of heat), during such hours of the day and days of the year that
the Building is normally open (it being understood that Tenant shall control
such hours of heat and air-conditioning for the Premises).

 

5.1.2                     Electricity.  To furnish to the Premises, separately
metered and at the direct expense of Tenant as hereinabove provided, reasonable
electricity for Tenant’s Permitted Uses.  If Tenant shall require electricity in
excess of reasonable quantities for Tenant’s Permitted Uses and if (i) in
Landlord’s reasonable judgment, Landlord’s facilities are inadequate for such
excess requirements, or (ii) such excess use shall result in an additional
burden on the Building utilities systems and additional cost to Landlord on
account thereof, as the case may be, (a) Tenant shall, upon demand, reimburse
Landlord for such additional cost, as aforesaid, or (b) Landlord, upon written
request, and at the sole cost and expense of Tenant, will furnish and install
such additional wire, conduits, feeders, switchboards and appurtenances as
reasonably may be required to supply such additional requirements of Tenant (if
electricity therefor is then available to Landlord), provided that the same
shall be permitted by applicable laws and insurance regulations and shall not
cause permanent damage or injury to the Building or cause or create a dangerous
or hazardous condition or entail excessive or unreasonable alterations or
repairs.

 

5.1.3                     Water.  To furnish water for ordinary cleaning,
lavatory and toilet facilities.

 

5.1.4                     Fire Alarm.  To maintain fire alarm systems within the
Building.

 

5.1.5                     Repairs.  Except as otherwise expressly provided
herein, to make such repairs and replacements to the roof, exterior walls, floor
slabs and other structural components of the Building, and to the plumbing,
electrical, heating, ventilating and air-conditioning systems of the Building as
may be necessary to keep them in good repair and condition (exclusive of
equipment installed by Tenant

 

11

--------------------------------------------------------------------------------


 

and except for those repairs required to be made by Tenant pursuant to
Section 6.1.3 hereof and repairs or replacements occasioned by any act or
negligence of Tenant, its servants, agents, customers, contractors, employees,
invitees, or licensees).

 

5.1.6                     Insurance.  To take out and maintain throughout the
term all-risk casualty insurance in an amount equal to 100% of the replacement
cost of the Building above foundation walls.

 

5.2                               Interruption.  Landlord shall be under no
responsibility or liability for failure or interruption of any of the
above-described services, repairs or replacements caused by breakage, accident,
strikes, repairs, inability to obtain supplies, labor or materials, or for any
other causes beyond the control of the Landlord, and in no event for any
indirect or consequential damages to Tenant; and failure or omission on the part
of the Landlord to furnish any of same for any of the reasons set forth in this
paragraph shall not be construed as an eviction of Tenant, actual or
constructive, nor entitle Tenant to an abatement of rent, nor render the
Landlord liable in damages, nor release Tenant from prompt fulfillment of any of
its covenants under this Lease.  Notwithstanding the foregoing, if Landlord
fails to provide any service that it is required to provide above so that
Tenant’s ability to conduct business at the Premises is materially adversely
affected for a period of five (5) consecutive business days after written notice
thereof from Tenant to Landlord, then, provided that such failure or Landlord’s
inability to cure such condition is not (i) due to a cause beyond Landlord’s
reasonable control and/or (ii) generally affecting other buildings in the
vicinity of the Premises (such as a neighborhood power outage or a water main
break) or a fire or other casualty or taking (which shall be governed by
Article 7 below) or the fault or negligence of Tenant or any of its agents,
employees or contractors, the Fixed Rent and Additional Rent shall be equitably
abated based upon the impact thereof on Tenant’s ability to conduct business in
the Premises until the earlier of (a) the date such service(s) is restored to
their level prior to the interruption or (b) the date Tenant commences to cure,
pursuant to Section 10.6, a failure by Landlord to provide a service that is
materially essential to Tenant’s business operations.

 

5.3                               Outside Services.  In the event Tenant wishes
to provide outside services for the Premises over and above those services to be
provided by Landlord as set forth herein, Tenant shall first obtain the prior
written approval of Landlord for the installation and/or utilization of such
services (“Outside services” shall include, but shall not be limited to,
cleaning services, television, so-called “canned music” services, security
services, catering services and the like.) In the event Landlord approves the
installation and/or utilization of such services, such installation and
utilization shall be at Tenant’s sole cost, risk and expense.

 

5.4                               Access.  Tenant shall have access to the
Premises 24 hours/day, 7 days/week.

 

ARTICLE 6
Tenant’s Additional Covenants

 

6.1                               Affirmative Covenants.  Tenant covenants at
all times during the term and for such further time (prior or subsequent
thereto) as Tenant occupies the Premises or any part thereof:

 

6.1.1                     Perform Obligations.  To perform promptly all of the
obligations of Tenant set forth in this Lease; and to pay when due the Fixed
Rent and Additional Rent and all charges, rates and other sums which by the
terms of this Lease are to be paid by Tenant.

 

6.1.2                     Use.  To use the Premises only for the Permitted Uses,
and from time to time to procure all licenses and permits necessary therefor, at
Tenant’s sole expense.  With respect to any licenses or permits for which Tenant
may apply, pursuant to this subsection 6.1.2 or any other provision hereof,
Tenant shall furnish Landlord copies of applications therefor on or before their
submission to the governmental authority.

 

6.1.3                     Repair and Maintenance.  To maintain the Premises in
neat order and condition, to contract for cleaning services for the Premises
consistent with prevailing cleaning standards for similar properties in the
area, and to perform all routine and ordinary repairs to the Premises and to any
plumbing, heating, electrical, ventilating and air-conditioning systems located
within the Premises and installed by Tenant such as are necessary to keep them
in good working order, appearance and condition, as the case may require,
reasonable use and wear thereof and damage by fire or by unavoidable casualty
only excepted; to keep all glass in windows and doors of the Premises (except
glass in the exterior walls of the Building) whole and in good condition with
glass of the same quality as that injured or broken; and to make as and when
needed as a result of misuse by, or neglect or improper conduct of Tenant or
Tenant’s servants, employees, agents, invitees or licensees or otherwise, all
repairs necessary, which repairs and replacements shall be in quality and class
equal to the original work.  (Landlord, upon default of Tenant hereunder and
upon prior notice to Tenant, may elect, at the expense of Tenant, to perform all
such cleaning and maintenance and to make any such repairs or to repair any
damage or injury to the Building or the Premises caused by moving property of
Tenant in or out of the Building, or by installation or removal of furniture or
other property, or by misuse by, or neglect, or improper conduct of, Tenant or
Tenant’s servants, employees, agents, contractors, customers, patrons, invitees,
or licensees.)

 

6.1.4                     Compliance with Law.  From and after the Commencement
Date, to make all repairs, alterations, additions or replacements to the
Premises required by any law or ordinance or any order or

 

12

--------------------------------------------------------------------------------


 

regulation of any public authority (to the extent the same are required on
account of Tenant’s specific use of the Premises and/or any work performed by or
on account of Tenant whether before or after the Commencement Date); to keep the
Premises equipped with all safety appliances so required; and to comply with the
orders and regulations of all governmental authorities with respect to zoning,
building, fire, health and other codes, regulations, ordinances or laws
applicable to the Premises, except that Tenant may defer compliance so long as
the validity of any such law, ordinance, order or regulations shall be contested
by Tenant in good faith and by appropriate legal proceedings, if Tenant first
gives Landlord appropriate assurance or security against any loss, cost or
expense on account thereof.

 

6.1.5                     Indemnification.  To save harmless, exonerate and
indemnify Landlord, its agents (including, without limitation, Landlord’s
managing agent) and employees (such agents and employees being referred to
collectively as the “Landlord Related Parties”) from and against any and all
claims, liabilities or penalties asserted by or on behalf of any person, firm,
corporation or public authority on account of injury, death, damage or loss to
person or property in or upon the Premises and the Property arising out of the
use or occupancy of the Premises, including Tenant’s use of the roof of the
Building, by Tenant or by any person claiming by, through or under Tenant
(including, without limitation, all patrons, employees and customers of Tenant),
or arising out of any delivery to or service supplied to the Premises, or on
account of or based upon anything whatsoever done on the Premises, except if the
same was caused by the gross negligence, fault or misconduct of Landlord or the
Landlord Related Parties.  In respect of all of the foregoing, Tenant shall
indemnify Landlord and the Landlord Related Parties from and against all costs,
expenses (including reasonable attorneys’ fees), and liabilities incurred in or
in connection with any such claim, action or proceeding brought thereon; and, in
case of any action or proceeding brought against Landlord or the Landlord
Related Parties by reason of any such claim, Tenant, upon notice from Landlord
and at Tenant’s expense, shall resist or defend such action or proceeding and
employ counsel therefor reasonably satisfactory to Landlord.

 

6.1.6                     Landlord’s Right to Enter.  To permit Landlord and its
agents to enter into and examine the Premises at reasonable times and, except in
the case of emergency (where no notice is required) upon at least 24 hours’
prior notice (which may be oral notice) and to show the Premises, and to make
repairs to the Premises, and, during the last six (6) months prior to the
expiration of this Lease, to keep affixed in suitable places notices of
availability of the Premises.

 

6.1.7                     Personal Property at Tenant’s Risk.  All of the
furnishings, fixtures, equipment, effects and property of every kind, nature and
description of Tenant and of all persons claiming by, through or under Tenant
which, during the continuance of this Lease or any occupancy of the Premises by
Tenant or anyone claiming under Tenant, may be on the Premises, shall be at the
sole risk and hazard of Tenant and if the whole or any part thereof shall be
destroyed or damaged by fire, water or otherwise, or by the leakage or bursting
of water pipes, steam pipes, or other pipes, by theft or from any other cause,
no part of said loss or damage is to be charged to or to be borne by Landlord,
except that Landlord shall in no event be indemnified or held harmless or
exonerated from any liability to Tenant or to any other person, for any injury,
loss, damage or liability to the extent prohibited by law.

 

6.1.8                     Payment of Landlord’s Cost of Enforcement.  To pay on
demand Landlord’s expenses, including reasonable attorneys’ fees, incurred in
enforcing any obligation of Tenant under this Lease or in curing any default by
Tenant under this Lease as provided in Section 8.4.

 

6.1.9                     Yield Up.  At the expiration of the term or earlier
termination of this Lease:  to surrender all keys to the Premises; to remove all
of its trade fixtures and personal property in the Premises; to deliver to
Landlord stamped architectural plans showing the Premises at yield up (which may
be the initial plans if Tenant has made no installations after the Commencement
Date); to remove such installations made by it as Landlord may request
(including computer and telecommunications wiring and cabling, it being
understood that if Tenant leaves such wiring and cabling in a useable condition,
Landlord, although having the right to request removal thereof, is less likely
to so request) and all Tenant’s signs wherever located; to repair all damage
caused by such removal and to yield up the Premises (including all installations
and improvements made by Tenant except for trade fixtures and such of said
installations or improvements as Landlord shall request Tenant to remove),
broom-clean and in the same good order and repair in which Tenant is obliged to
keep and maintain the Premises by the provisions of this Lease.  Tenant, at the
time of making any installations, may request in writing Landlord’s permission
to leave such installation in the Premises at the expiration or earlier
termination of this Lease.  If Landlord grants permission, then, notwithstanding
the foregoing provisions of this subsection 6.1.9, Landlord may not later
request removal of such installation at the end of the term.  Notwithstanding
the foregoing, Landlord shall not require Tenant to remove any of the
alterations depicted on Exhibit A-1 attached hereto; provided, however, that
notwithstanding anything to the contrary contained herein, Landlord may elect on
or before the expiration or earlier termination of this Lease to require Tenant
to remove the so-called SLS, Breakout and Receiving areas (including but not
limited to removal of dedicated air-conditioning systems and restoring the
affected area to typical, open R&D space including connection to the Building’s
HVAC system) as highlighted in yellowon Exhibit A-1.  Any property not so
removed shall be deemed abandoned and, if Landlord so elects, deemed to be
Landlord’s property, and may be retained or removed and disposed of by Landlord
in such manner as Landlord shall determine and Tenant shall pay Landlord the
entire cost and expense incurred by

 

13

--------------------------------------------------------------------------------


 

it in effecting such removal and disposition and in making any incidental
repairs and replacements to the Premises and for use and occupancy during the
period after the expiration of the term and prior to its performance of its
obligations under this subsection 6.1.9.  Tenant shall further indemnify
Landlord against all loss, cost and damage resulting from Tenant’s failure and
delay in surrendering the Premises as above provided.

 

If the Tenant remains in the Premises beyond the expiration or earlier
termination of this Lease, such holding over shall be without right and shall
not be deemed to create any tenancy, but the Tenant shall be a tenant at
sufferance only at a daily rate of rent equal to two (2) times the rent and
other charges in effect under this Lease as of the day prior to the date of
expiration of this Lease.

 

6.1.10              Rules and Regulations.  To comply with the Rules and
Regulations set forth in Exhibit D, and with all reasonable Rules and
Regulations of general applicability to all tenants of the Park hereafter made
by Landlord, of which Tenant has been given notice; Landlord shall not be liable
to Tenant for the failure of other tenants of the Park to conform to such
Rules and Regulations.

 

6.1.11              Estoppel Certificate.  Upon not less than fifteen (15) days’
prior written request by Landlord, to execute, acknowledge and deliver to
Landlord a statement in writing, which may be in the form attached hereto as
Exhibit E or in another form reasonably similar thereto, or such other form as
Landlord may provide from time to time, certifying all or any of the following: 
(i) that this Lease is unmodified and in full force and effect, (ii) whether the
term has commenced and Fixed Rent and Additional Rent have become payable
hereunder and, if so, the dates to which they have been paid, (iii) whether or
not Landlord is in default in performance of any of the terms of this Lease,
(iv) whether Tenant has accepted possession of the Premises, (v) whether Tenant
has made any claim against Landlord under this Lease and, if so, the nature
thereof and the dollar amount, if any, of such claim, (vi) whether to Tenant’s
knowledge there exist any offsets or defenses against enforcement of any of the
terms of this Lease upon the part of Tenant to be performed, and (vii) such
further information with respect to the Lease or the Premises as Landlord may
reasonably request.  Any such statement delivered pursuant to this subsection
6.1.11 may be relied upon by any prospective purchaser or mortgagee of the
Premises, or any prospective assignee of such mortgage.  Landlord hereby agrees
to provide Tenant with an estoppel certificate signed by Landlord, containing
the same type of information, and within the same time period, as set forth
above, with such changes as are reasonably necessary to reflect that the
estoppel certificate is being granted and signed by Landlord to Tenant, rather
than by Tenant to Landlord or a lender.  Tenant shall also deliver to Landlord
such financial information as may be reasonably required by Landlord to be
provided to any mortgagee or prospective purchaser of the Premises, provided
such party first executes a reasonable confidentiality agreement with Tenant.

 

6.1.12              Landlord’s Expenses Re Consents.  To reimburse Landlord
promptly on demand for all reasonable legal expenses incurred by Landlord in
connection with all requests by Tenant for consent or approval hereunder.

 

6.2                               Negative Covenants.  Tenant covenants at all
times during the term and such further time (prior or subsequent thereto) as
Tenant occupies the Premises or any part thereof:

 

6.2.1                     Assignment and Subletting.  Not to assign, transfer,
mortgage or pledge this Lease or to sublease (which term shall be deemed to
include the granting of concessions and licenses and the like) all or any part
of the Premises or suffer or permit this Lease or the leasehold estate hereby
created or any other rights arising under this Lease to be assigned, transferred
or encumbered, in whole or in part, whether voluntarily, involuntarily or by
operation of law, or permit the occupancy of the Premises by anyone other than
Tenant without the prior written consent of Landlord.  In the event Tenant
desires to assign this Lease or sublet any portion or all of the Premises,
Tenant shall notify Landlord in writing of Tenant’s intent to so assign this
Lease or sublet the Premises and the proposed effective date of such subletting
or assignment, and shall request in such notification that Landlord consent
thereto.  Landlord may terminate this Lease in the case of a proposed
assignment, or suspend this Lease pro tanto for the period and with respect to
the space involved in the case of a proposed subletting, by giving written
notice of termination or suspension to Tenant, with such termination or
suspension to be effective as of the effective date of such assignment or
subletting.  If Landlord does not so terminate or suspend, Landlord’s consent
shall not be unreasonably withheld to an assignment or to a subletting, provided
that the following conditions are met:

 

(i)                                     the assignee or subtenant shall use the
Premises only for the Permitted Uses;

 

(ii)                                  the proposed assignee or subtenant has a
net worth and creditworthiness reasonably acceptable to Landlord (it being
understood such condition shall not be imposed unless Tenant’s net worth at the
time Tenant requests such consent is less than Tenant’s net worth as of the date
hereof);

 

(iii)                               the amount of the aggregate rent to be paid
by the proposed subtenant is not less than the then current sublease market rate
for the Premises; and

 

14

--------------------------------------------------------------------------------


 

(iv)                              the proposed assignee or subtenant is not then
a tenant in the Building or the Park, or an entity with which Landlord is
dealing or has dealt within the preceding six months regarding the possibility
of leasing space in the Building or the Park.

 

Tenant shall furnish Landlord with any information reasonably requested by
Landlord to enable Landlord to determine whether the proposed assignment or
subletting complies with the foregoing requirements, including without
limitation, financial statements relating to the proposed assignee or subtenant.

 

Tenant shall, as Additional Rent, reimburse Landlord promptly for Landlord’s
reasonable legal expenses incurred in connection with any request by Tenant for
such consent.  If Landlord consents thereto, no such subletting or assignment
shall in any way impair the continuing primary liability of Tenant hereunder,
and no consent to any subletting or assignment in a particular instance shall be
deemed to be a waiver of the obligation to obtain the Landlord’s written
approval in the case of any other subletting or assignment.

 

If for any assignment or sublease consented to by Landlord hereunder Tenant
receives rent or other consideration, either initially or over the term of the
assignment or sublease, in excess of the rent called for hereunder, or in case
of sublease of part, in excess of such rent fairly allocable to the part, after
appropriate adjustments to assure that all other payments called for hereunder
are appropriately taken into account and after deduction for reasonable
marketing expenses of Tenant in connection with the assignment or sublease
(including broker’s commissions, allowances and costs of tenant improvements),
to pay to Landlord as additional rent fifty (50%) percent of the excess of each
such payment of rent or other consideration received by Tenant promptly after
its receipt.

 

Whenever Tenant lists with a broker or brokers or otherwise advertises, holds
out or markets the Premises or any part thereof for sublease or assignment,
Tenant shall give Nordblom Company, as brokers, a non-exclusive listing with
respect to such sublease or assignment.

 

If at any time during the term of this Lease, there is a name change,
reformation or reorganization of the Tenant entity, Tenant shall so notify
Landlord and deliver evidence reasonably satisfactory to Landlord documenting
such name change, reformation or reorganization.  If, at any time during the
term of this Lease, there is a transfer of a controlling interest in the stock,
membership or general partnership interests of Tenant, Tenant shall so notify
Landlord and (whether or not Tenant so notifies Landlord) such transfer shall be
deemed an assignment subject to the terms of this Section 6.2.1.

 

Notwithstanding anything herein to the contrary, Landlord’s prior consent shall
not be required for, (i) transfers with an entity into or with which Tenant is
merged or consolidated or (ii) transfers with an entity to which all of Tenant’s
stock or all or substantially all of Tenant’s assets are transferred or
(iii) transfers to any entity (a “Related Entity”) which controls, is controlled
by, or is under common control with Tenant, provided that in any of such events
(A) such entity or successor to Tenant (specifically excluding a Related Entity)
has a net worth computed in accordance with generally accepted accounting
principles at least equal to the greater of (1) the net worth of Tenant on the
date of this Lease and (2) the net worth of Tenant immediately prior to such
merger, consolidation or transfer, (B) proof reasonably satisfactory to Landlord
of such net worth shall have been delivered to Landlord within at least ten
(10) days of the effective date of any such transaction (except in connection
with a transfer to a Related Entity), (C) in the case of an assignment, the
assignee agrees directly with Landlord, by written instrument in form reasonably
satisfactory to Landlord, to perform all the obligations of Tenant; (D) in the
case of a sublease, the sublessee agrees, in a written sublease instrument in
form reasonably satisfactory to Landlord, to abide by all of the terms and
covenants of this Lease and the sublessee occupies the Premises for the
Permitted Uses and no other use; and (E) nothing shall impair the continuing
primary liability of Tenant hereunder.

 

6.2.2                     Nuisance.  Not to injure, deface or otherwise harm the
Premises; nor commit any nuisance; nor permit in the Premises any vending
machine (except such as is used for the sale of merchandise to employees of
Tenant) or inflammable fluids or chemicals (except such as are customarily used
in connection with standard office equipment and light manufacturing); nor
permit any cooking to such extent as requires special exhaust venting; nor
permit the emission of any objectionable noise or odor; nor make, allow or
suffer any waste; nor make any use of the Premises which is improper, offensive
or contrary to any law or ordinance or which will invalidate any of Landlord’s
insurance; nor conduct any auction, fire, “going out of business” or bankruptcy
sales.

 

6.2.3                     Hazardous Wastes and Materials.  Not to dispose of any
hazardous wastes, hazardous materials or oil on the Premises or the Property, or
into any of the plumbing, sewage, or drainage systems thereon, and to indemnify
and save Landlord harmless from all claims, liability, loss or damage arising on
account of the use or disposal of hazardous wastes, hazardous materials or oil,
including, without limitation, liability under any federal, state, or local
laws, requirements and regulations, or damage to any of the aforesaid systems. 
Tenant shall comply with all governmental reporting requirements with respect to
hazardous wastes, hazardous materials and oil, and shall deliver to Landlord
copies of all reports filed with governmental authorities.

 

15

--------------------------------------------------------------------------------


 

6.2.4                     Floor Load; Heavy Equipment.  Not to place a load upon
any floor of the Premises exceeding the floor load per square foot area which
such floor was designed to carry and which is allowed by law.  Landlord reserves
the right to prescribe the weight and position of all heavy business machines
and equipment, including safes, which shall be placed so as to distribute the
weight.  Business machines and mechanical equipment which cause vibration or
noise shall be placed and maintained by Tenant at Tenant’s expense in settings
sufficient to absorb and prevent vibration, noise and annoyance.

 

6.2.5                     Installation, Alterations or Additions.  Not to make
any installations, alterations or additions in, to or on the Premises nor to
permit the making of any holes in the walls, partitions, ceilings or floors nor
the installation or modification of any locks or security devices without on
each occasion obtaining the prior written consent of Landlord, and then only
pursuant to plans and specifications approved by Landlord in advance in each
instance.  All approvals of Landlord required hereunder shall not be
unreasonably withheld in the case of non-structural interior alterations that do
not impair the structural integrity of the Building, impact the Building
systems, or involve penetration of the roof or exterior walls.  Landlord shall
respond to Tenant’s request for approval within ten (10) business days of the
same being made, and if Landlord denies such request it shall provide Tenant
with a reason for such denial.  Landlord shall be deemed to have approved any
request submitted by Tenant, if (x) Landlord fails to respond within ten
(10) business days after receiving a request for such approval, and
(y) following such ten (10) business day period, Landlord fails to respond
within an additional five (5) business days after receiving a second request
containing a prominent reference in bold print, with reference to this
particular section of the Lease, advising Landlord that failure to respond to
such notice shall result in deemed approval of the matters subject to such
notice.  Tenant shall pay promptly when due the entire cost of any work to the
Premises undertaken by Tenant so that the Premises shall at all times be free of
liens for labor and materials, and at Landlord’s request Tenant shall furnish to
Landlord a bond or other security acceptable to Landlord assuring that any work
commenced by Tenant will be completed in accordance with the plans and
specifications theretofore approved by Landlord and assuring that the Premises
will remain free of any mechanics’ lien or other encumbrance arising out of such
work.  In any event, Tenant shall forthwith bond against or discharge any
mechanics’ liens or other encumbrances that may arise out of such work.  Tenant
shall procure all necessary licenses and permits at Tenant’s sole expense before
undertaking such work.  All such work shall be done in a good and workmanlike
manner employing materials of good quality and so as to conform with all
applicable zoning, building, fire, health and other codes, regulations,
ordinances and laws.  Tenant shall save Landlord harmless and indemnified from
all injury, loss, claims or damage to any person or property occasioned by or
growing out of such work.

 

Not to grant a security interest in, or to lease, any personal property or
equipment being installed in the Premises, including, without limitation,
demountable partitions (the “Collateral”) without first obtaining an agreement
for the benefit of Landlord in the form attached hereto as Exhibit F, from the
secured party or lessor (“Secured Party”) that stipulates in the event either
the Lease is terminated or Tenant defaults in its obligations to Secured Party,
then (i) Secured Party will remove the Collateral within ten (10) business days
after notice from Landlord of the expiration or earlier termination of this
Lease, or within ten (10) business days after Secured Party notifies Landlord
that Secured Party has the right to remove the Collateral on account of Tenant’s
default in its obligations to Secured Party, (ii) Secured Party will restore the
area affected by such removal, and (iii) that a failure to so remove the
Collateral will subject such property to the provisions of subsection 6.1.9 of
the Lease.

 

6.2.5.1           Emergency Generator.  A.  Without waiver of the provisions of
the first paragraph of this Section 6.2.5, Tenant shall have the right, at its
sole expense, to install, maintain, repair, replace and operate an emergency
generator having a capacity no greater than what is then permitted by the
applicable local building code (the generator is referred to as the “Generator”)
in a mutually acceptable location on the roof of the Building (the “Generator
Area”), provided Tenant shall promptly repair any damage caused to the Building
caused by reason of such installation and operation.  Tenant shall not install
the Generator in the Generator Area without Landlord’s prior approval of the
manner of and the plans and specifications for such installation and screening
if reasonably required by Landlord.  If such installation shall result in an
increase in premiums for Landlord’s insurance coverage for the Building, then
Tenant shall be liable for the increase as Additional Rent hereunder.  The
installation, maintenance and operation of the Generator shall be at Tenant’s
sole cost and expense, and shall be performed in accordance with all applicable
laws and requirements of applicable governmental authorities, and otherwise in
accordance with the terms of this Lease.

 

B.                                    Tenant agrees that upon the expiration or
earlier termination of this Lease, Tenant shall, in accordance with subsection
6.1.9 hereof, remove the Generator, at Tenant’s expense, and promptly repair and
restore any damage to the Property or the Building due to such removal.  If the
Generator is not so removed by Tenant upon the expiration of the term of this
Lease, then it shall become the property of Landlord and, if Landlord so elects,
Landlord shall remove the same and charge Tenant for the cost of removal,
including costs, if any, associated with restoration of the Property due to such
removal.

 

C.                                    Tenant shall obtain insurance coverage for
the benefit of Landlord and its managing

 

16

--------------------------------------------------------------------------------


 

agent in such amount and of such type as Landlord may reasonably require,
insuring against liabilities arising from the installation, maintenance, repair,
replacement and operation of the Generator.

 

D.                                    It is expressly understood that the right
to install and operate the Generator is personal to the initial Tenant named
herein, and may not be assigned.

 

6.2.5.2           Rooftop Telecommunications Equipment.  A.  Without waiver of
any of the provisions of the above paragraph of this Section 6.2.5 as they
relate to the approval of plans and the performance of the work in connection
with such installation, Tenant shall have the right to install, maintain,
operate, repair and replace a satellite dish on the roof of the Building,
subject to Landlord’s approval regarding size, location and the manner of
installation in each instance, including conformance with Landlord’s reasonable
design criteria (including visual shielding such that it cannot be seen from
street level) and provided that such installation does not void any roof bonds
or affect the integrity of the roof.  The installation, operation, maintenance
and removal of such equipment shall be at Tenant’s sole cost and expense and
shall be performed in accordance with all applicable laws and requirements of
applicable governmental authorities.

 

B.                                    Tenant, its contractors, agents or
employees shall have access to the roof at all times in order to install,
repair, replace, maintain, use and operate its telecommunications equipment,
upon the following terms and conditions:  (i) all access by Tenant to the roof
shall be subject to Landlord’s reasonable safeguards for the security and
protection of the Building; and (ii) any damage to the Building or to the
personal property of Landlord arising as a result of such access shall be
repaired and restored, at Tenant’s sole cost, to the condition existing prior to
such access.

 

C.                                    It is expressly understood that the right
to install and use the rooftop equipment is personal to the initial Tenant named
herein.

 

6.2.6                     Abandonment.  Not to abandon the Premises during the
term.

 

6.2.7                     Signs.  Not without Landlord’s prior written approval
(which shall not be unreasonably withheld, conditioned or delayed) to paint or
place any signs or place any curtains, blinds, shades, awnings, aerials, or the
like, visible from outside the Premises.  Tenant may, at is sole expense,
install its identifying sign on the exterior of the Building in a location
mutually acceptable to Tenant and Landlord.  Such sign shall comply with all
local regulations and with the sign policy for the Park, shall be subject to
Landlord’s approval as to design, size, and installation, and shall be
maintained by Tenant, at its sole expense, in good condition and repair.

 

6.2.8                     Parking and Storage.  Not to permit any storage of
materials outside of the Premises; nor to permit the use of the parking areas
for either temporary or permanent storage of trucks; nor permit the use of the
Premises for any use for which heavy trucking would be customary.

 

ARTICLE 7
Casualty or Taking

 

7.1                               Termination.  In the event that the Premises
or the Building, or any material part thereof, shall be taken by any public
authority or for any public use, or shall be destroyed or damaged by fire or
casualty, or by the action of any public authority, then this Lease may be
terminated at the election of Landlord.  Such election, which may be made
notwithstanding the fact that Landlord’s entire interest may have been divested,
shall be made by the giving of notice by Landlord to Tenant within sixty (60)
days after the date of the taking or casualty.  In the event that the Premises
are destroyed or damaged by fire or casualty, or if there is a taking of a
material part of the Premises or Building, and, in the reasonable opinion of an
independent architect or engineer selected by Landlord, cannot be repaired or
restored within two hundred and seventy (270) days from the date repair or
restoration work would commence, then this Lease may be terminated at the
election of Landlord or Tenant, which election shall be made by the giving of
notice to the other party within thirty (30) days after the date the opinion of
the architect or engineer is made available to the parties.

 

7.2                               Restoration.  If Landlord does not elect to so
terminate, this Lease shall continue in force and a just proportion of the rent
reserved, according to the nature and extent of the damages sustained by the
Premises, shall be suspended or abated until the Premises, or what may remain
thereof, shall be put by Landlord in proper condition for use, which Landlord
covenants to do with reasonable diligence to the extent permitted by the net
proceeds of insurance recovered or damages awarded for such taking, destruction
or damage and subject to zoning and building laws or ordinances then in
existence.  “Net proceeds of insurance recovered or damages awarded” refers to
the gross amount of such insurance or damages less the reasonable expenses of
Landlord incurred in connection with the collection of the same, including
without limitation, fees and expenses for legal and appraisal services.

 

7.3                               Award.  Irrespective of the form in which
recovery may be had by law, all rights to damages or compensation shall belong
to Landlord in all cases.  Tenant hereby grants to Landlord all of Tenant’s
rights

 

17

--------------------------------------------------------------------------------


 

to such damages and covenants to deliver such further assignments thereof as
Landlord may from time to time request, provided, however, Tenant may make a
separate claim with the condemning authority for its personal property and/or
moving costs, provided that such action shall not affect the amount of
compensation otherwise recoverable by Landlord from the taking authority

 

ARTICLE 8
Defaults

 

8.1                               Events of Default.  (a) If Tenant shall
default in the performance of any of its obligations to pay the Fixed Rent,
Additional Rent or any other sum due Landlord hereunder and if such default
shall continue for ten (10) days after written notice from Landlord designating
such default or if within thirty (30) days after written notice from Landlord to
Tenant specifying any other default or defaults Tenant has not commenced
diligently to correct the default or defaults so specified or has not thereafter
diligently pursued such correction to completion, or (b) if any assignment shall
be made by Tenant or any guarantor of Tenant for the benefit of creditors, or
(c) if Tenant’s leasehold interest shall be taken on execution, or (d) if a lien
or other involuntary encumbrance is filed against Tenant’s leasehold interest or
Tenant’s other property, including said leasehold interest, and is not
discharged within ten (10) days thereafter, or (e) if a petition is filed by
Tenant or any guarantor of Tenant for liquidation, or for reorganization or an
arrangement under any provision of any bankruptcy law or code as then in force
and effect, or (f) if an involuntary petition under any of the provisions of any
bankruptcy law or code is filed against Tenant or any guarantor of Tenant and
such involuntary petition is not dismissed within sixty (60) days thereafter,
then, and in any of such cases, Landlord and the agents and servants of Landlord
lawfully may, in addition to and not in derogation of any remedies for any
preceding breach of covenant, immediately or at any time thereafter without
demand or notice and with or without process of law (forcibly, if necessary)
enter into and upon the Premises or any part thereof in the name of the whole or
mail a notice of termination addressed to Tenant, and repossess the same as of
landlord’s former estate and expel Tenant and those claiming through or under
Tenant and remove its and their effects (forcibly, to the extent permitted by
law) without being deemed guilty of any manner of trespass and without prejudice
to any remedies which might otherwise be used for arrears of rent or prior
breach of covenants, and upon such entry or mailing as aforesaid this Lease
shall terminate, Tenant hereby waiving all statutory rights to the Premises
(including without limitation rights of redemption, if any, to the extent such
rights may be lawfully waived) and Landlord, without notice to Tenant, may store
Tenant’s effects, and those of any person claiming through or under Tenant, at
the expense and risk of Tenant, and, if Landlord so elects, may sell such
effects at public auction or private sale and apply the net proceeds to the
payment of all sums due to Landlord from Tenant, if any, and pay over the
balance, if any, to Tenant.

 

8.2                               Remedies.  In the event that this Lease is
terminated under any of the provisions contained in Section 8.1 or shall be
otherwise terminated for breach of any obligation of Tenant, Tenant covenants to
pay forthwith to Landlord, as compensation, the excess of the total rent
reserved for the residue of the term over the rental value of the Premises for
said residue of the term.  In calculating the rent reserved there shall be
included, in addition to the Fixed Rent and Additional Rent, the value of all
other considerations agreed to be paid or performed by Tenant for said residue. 
Tenant further covenants as additional and cumulative obligations after any such
termination, to pay punctually to Landlord all the sums and to perform all the
obligations which Tenant covenants in this Lease to pay and to perform in the
same manner and to the same extent and at the same time as if this Lease had not
been terminated.  In calculating the amounts to be paid by Tenant pursuant to
the next preceding sentence Tenant shall be credited with any amount paid to
Landlord as compensation as in this Section 8.2, provided and also with the net
proceeds of any rent obtained by Landlord by reletting the Premises, after
deducting all Landlord’s expense in connection with such reletting, including,
without limitation, all repossession costs, brokerage commissions, fees for
legal services and expenses of preparing the Premises for such reletting, it
being agreed by Tenant that Landlord may (i) relet the Premises or any part or
parts thereof, for a term or terms which may at Landlord’s option be equal to or
less than or exceed the period which would otherwise have constituted the
balance of the term and may grant such concessions and free rent as Landlord in
its sole judgment considers advisable or necessary to relet the same and
(ii) make such alterations, repairs and decorations in the Premises as Landlord
in its sole judgment considers advisable or necessary to relet the same, and no
action of Landlord in accordance with the foregoing or failure to relet or to
collect rent under reletting shall operate or be construed to release or reduce
Tenant’s liability as aforesaid.

 

In lieu of any other damages or indemnity and in lieu of full recovery by
Landlord of all sums payable under all the foregoing provisions of this
Section 8.2, Landlord may by written notice to Tenant, at any time after this
Lease is terminated under any of the provisions contained in Section 8.1 or is
otherwise terminated for breach of any obligation of Tenant and before such full
recovery, elect to recover, and Tenant shall thereupon pay, as liquidated
damages, an amount equal to the aggregate of the Fixed Rent and Additional Rent
accrued in the twelve (12) months ended next prior to such termination plus the
amount of rent of any kind accrued and unpaid at the time of termination and
less the amount of any recovery by Landlord under the foregoing provisions of
this Section 8.2 up to the time of payment of such liquidated damages.  Nothing
contained in this Lease shall, however, limit or prejudice the right of Landlord
to prove for and obtain in proceedings for bankruptcy or insolvency by reason of
the termination of this Lease, an amount equal to the maximum allowed by any
statute or rule of law in effect at the time when, and governing the proceedings
in which, the damages are to be proved, whether or not the amount be greater
than, equal to, or less than the amount of the loss or damages referred to
above.

 

8.3                               Remedies Cumulative.  Any and all rights and
remedies which Landlord may have under this Lease, and at law and equity, shall
be cumulative and shall not be deemed inconsistent with each other, and any two
or

 

18

--------------------------------------------------------------------------------


 

more of all such rights and remedies may be exercised at the same time insofar
as permitted by law.

 

8.4                               Landlord’s Right to Cure Defaults.  Landlord
may, but shall not be obligated to, cure, at any time and without notice in an
emergency, and after the expiration of applicable notice and cure periods
specified in Section 8.1 in all other instances, any default by Tenant under
this Lease; and whenever Landlord so elects, all costs and expenses incurred by
Landlord, including reasonable attorneys’ fees, in curing a default shall be
paid, as Additional Rent, by Tenant to Landlord on demand, together with lawful
interest thereon from the date of payment by Landlord to the date of payment by
Tenant.

 

8.5                               Effect of Waivers of Default.  Any consent or
permission by Landlord to any act or omission which otherwise would be a breach
of any covenant or condition herein, shall not in any way be held or construed
(unless expressly so declared) to operate so as to impair the continuing
obligation of any covenant or condition herein, or otherwise, except as to the
specific instance, operate to permit similar acts or omissions.

 

8.6                               No Waiver, etc.  The failure of either party
to seek redress for violation of, or to insist upon the strict performance of,
any covenant or condition of this Lease shall not be deemed a waiver of such
violation nor prevent a subsequent act, which would have originally constituted
a violation, from having all the force and effect of an original violation.  The
receipt by Landlord of rent with knowledge of the breach of any covenant of this
Lease shall not be deemed to have been a waiver of such breach by Landlord.  No
consent or waiver, express or implied, by either party to or of any breach of
any agreement or duty shall be construed as a waiver or consent to or of any
other breach of the same or any other agreement or duty.

 

8.7                               No Accord and Satisfaction.  No acceptance by
Landlord of a lesser sum than the Fixed Rent, Additional Rent or any other
charge then due shall be deemed to be other than on account of the earliest
installment of such rent or charge due, nor shall any endorsement or statement
on any check or any letter accompanying any check or payment as rent or other
charge be deemed an accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
installment or pursue any other remedy in this Lease provided.

 

ARTICLE 9
Rights of Mortgage Holders

 

9.1                               Rights of Mortgage Holders.  The word
“mortgage” as used herein includes mortgages, deeds of trust or other similar
instruments evidencing other voluntary liens or encumbrances, and modifications,
consolidations, extensions, renewals, replacements and substitutes thereof.  The
word “holder” shall mean a mortgagee, and any subsequent holder or holders of a
mortgage.  Until the holder of a mortgage shall enter and take possession of the
Property for the purpose of foreclosure, such holder shall have only such rights
of Landlord as are necessary to preserve the integrity of this Lease as
security.  Upon entry and taking possession of the Property for the purpose of
foreclosure, such holder shall have all the rights of Landlord.  No such holder
of a mortgage shall be liable either as mortgagee or as assignee, to perform, or
be liable in damages for failure to perform, any of the obligations of Landlord
unless and until such holder shall enter and take possession of the Property for
the purpose of foreclosure.  Upon entry for the purpose of foreclosure, such
holder shall be liable to perform all of the obligations of Landlord, subject to
and with the benefit of the provisions of Section 10.4, provided that a
discontinuance of any foreclosure proceeding shall be deemed a conveyance under
said provisions to the owner of the equity of the Property.

 

The covenants and agreements contained in this Lease with respect to the rights,
powers and benefits of a holder of a mortgage (particularly, without limitation
thereby, the covenants and agreements contained in this Section 9.1) constitute
a continuing offer to any person, corporation or other entity, which by
accepting a mortgage subject to this Lease, assumes the obligations herein set
forth with respect to such holder; such holder is hereby constituted a party of
this Lease as an obligee hereunder to the same extent as though its name were
written hereon as such; and such holder shall be entitled to enforce such
provisions in its own name.  Tenant agrees on request of Landlord to execute and
deliver from time to time any agreement which may be necessary to implement the
provisions of this Section 9.1.

 

9.2                              Lease Superior or Subordinate to Mortgages.  It
is agreed that the rights and interest of Tenant under this Lease shall be
(i) subject or subordinate to any present or future mortgage or mortgages and to
any and all advances to be made thereunder, and to the interest of the holder
thereof in the Premises or any property of which the Premises are a part if
Landlord shall elect by notice to Tenant to subject or subordinate the rights
and interest of Tenant under this Lease to such mortgage or (ii) prior to any
present or future mortgage or mortgages, if Landlord shall elect, by notice to
Tenant, to give the rights and interest of Tenant under this Lease priority to
such mortgage; in the event of either of such elections and upon notification by
Landlord to that effect, the rights and interest of Tenant under this Lease
should be deemed to be subordinate to, or have priority over, as the case may
be, said mortgage or mortgages, irrespective of the time of execution or time of
recording of any such mortgage or mortgages (provided that, in the case of
subordination of this Lease to any future mortgages, the holder thereof agrees
not to disturb the possession of Tenant so long as Tenant is not in default
hereunder).  Tenant agrees it will, upon not less than ten (10) days’ prior
written request by Landlord, execute, acknowledge and deliver any and all
instruments deemed by Landlord necessary or desirable to give effect to or
notice of such subordination or priority.  Any Mortgage to which this Lease
shall be subordinated may contain such terms, provisions and conditions as the
holder deems usual or customary.  Landlord shall obtain for Tenant’s benefit a
so-called non-disturbance agreement from its current lender on such lender’s
standard form.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 10
Miscellaneous Provisions

 

10.1                        Notices from One Party to the Other.  All notices
required or permitted hereunder shall be in writing and addressed, if to the
Tenant, at the Original Notice Address of Tenant or such other address as Tenant
shall have last designated by notice in writing to Landlord and, if to Landlord,
at the Original Notice Address of Landlord or such other address as Landlord
shall have last designated by notice in writing to Tenant.  Any notice shall be
deemed duly given when mailed to such address postage prepaid, by registered or
certified mail, return receipt requested, or when delivered to such address by
hand.

 

10.2                        Quiet Enjoyment.  Landlord agrees that upon Tenant’s
paying the rent and performing and observing the agreements, conditions and
other provisions on its part to be performed and observed, Tenant shall and may
peaceably and quietly have, hold and enjoy the Premises during the term hereof
without any manner of hindrance or molestation from Landlord or anyone claiming
under Landlord, subject, however, to the terms of this Lease.

 

10.3                        Lease not to be Recorded.  Tenant agrees that it
will not record this Lease.  Both parties shall, upon the request of either,
execute and deliver a notice or short form of this Lease in such form, if any,
as may be permitted by applicable statute.  Tenant hereby irrevocably appoints
Landlord as Tenant’s attorney-in-fact (which appointment shall survive
termination of the term of this Lease) with full power of substitution to
execute, acknowledge and deliver a notice of termination of lease in Tenant’s
name if Tenant fails, within 10 days after request therefor, to either execute,
acknowledge or deliver such notice of termination or give Landlord written
notice setting forth the reasons why Tenant is refusing to deliver such notice
of termination.

 

10.4                        Limitation of Landlord’s Liability.  The term
“Landlord” as used in this Lease, so far as covenants or obligations to be
performed by Landlord are concerned, shall be limited to mean and include only
the owner or owners at the time in question of the Property, and in the event of
any transfer or transfers of title to said property, the Landlord (and in case
of any subsequent transfers or conveyances, the then grantor) shall be
concurrently freed and relieved from and after the date of such transfer or
conveyance, without any further instrument or agreement of all liability as
respects the performance of any covenants or obligations on the part of the
Landlord contained in this Lease thereafter to be performed, it being intended
hereby that the covenants and obligations contained in this Lease on the part of
Landlord, shall, subject as aforesaid, be binding on the Landlord, its
successors and assigns, only during and in respect of their respective
successive periods of ownership of said leasehold interest or fee, as the case
may be.  Tenant, its successors and assigns, shall not assert nor seek to
enforce any claim for breach of this Lease against any of Landlord’s assets
other than Landlord’s interest in the Property and in the rents, issues and
profits thereof, and Tenant agrees to look solely to such interest for the
satisfaction of any liability or claim against Landlord under this Lease, it
being specifically agreed that in no event whatsoever shall Landlord (which term
shall include, without limitation, any general or limited partner, trustees,
beneficiaries, officers, directors, or stockholders of Landlord) ever be
personally liable for any such liability.

 

10.5                        Acts of God.  In any case where either party hereto
is required to do any act, delays caused by or resulting from Acts of God, war,
civil commotion, fire, flood or other casualty, labor difficulties, shortages of
labor, materials or equipment, government regulations, unusually severe weather,
or other causes beyond such party’s reasonable control shall not be counted in
determining the time during which work shall be completed, whether such time be
designated by a fixed date, a fixed time or a “reasonable time,” and such time
shall be deemed to be extended by the period of such delay.

 

10.6                        Landlord’s Default.  Landlord shall not be deemed to
be in default in the performance of any of its obligations hereunder unless it
shall fail to perform such obligations and such failure shall continue for a
period of thirty (30) days or such additional time as is reasonably required to
correct any such default after written notice has been given by Tenant to
Landlord specifying the nature of Landlord’s alleged default.  Landlord shall
not be liable in any event for incidental or consequential damages to Tenant by
reason of Landlord’s default, whether or not notice is given.  Tenant shall have
no right to terminate this Lease for any default by Landlord hereunder and no
right, for any such default, to offset or counterclaim against any rent due
hereunder.  Tenant may, but shall not be obligated, to cure any default by
Landlord in performing an obligation or providing a service that is material and
essential to Tenant’s business operations, and that is relating to the Premises
and/or the building systems serving the Premises.  If Tenant elects to so cure
Landlord’s default, Tenant shall give at least seven (7) business days’ prior
written notice to Landlord (the “self-help notice”), or with reasonable prior
notice under the circumstances in an emergency, stating that Tenant is invoking
its self-help rights under this Section 10.6.  Tenant may take such action as is
reasonable and prudent under the circumstances to remedy any uncured default of
Landlord, provided however, that Tenant shall not have the right to cure any
such default (a) to the extent that Tenant’s curative actions would relate to
areas outside of the Premises, or the structure of the Building, or (b) if the
nature of such default or the Landlord’s inability to cure is due to
circumstances generally affecting other buildings in the vicinity (such as a
power outage, a water main break or inclement weather, for example).  However,
if at the time of Tenant’s self-help notice, Landlord has undertaken to cure the
default in question and is proceeding with diligence, but has been unable to
fully complete such cure by the expiration of seven (7) business days from
Tenant’s self-help notice, Landlord shall be afforded a reasonable time
thereafter in which to complete its curative efforts before Tenant may effect a
cure.  For the purposes of this Section 10.6, the phrase “reasonable time” shall
mean an additional period of time reasonably determined by Landlord given the
nature of the default and the steps reasonably necessary to rectify the same. 
Whenever Tenant so elects to cure a default by Landlord as set forth herein,
Landlord shall, within twenty (20) days after receipt of any

 

20

--------------------------------------------------------------------------------


 

invoice therefor, reimburse Tenant for all costs and expenses incurred by Tenant
in curing a default.

 

10.7                        Brokerage.  Tenant warrants and represents that it
has dealt with no broker in connection with the consummation of this Lease,
other than Nordblom Company, Inc. and FHO Partners, LLC (collectively, the
“Brokers”), and in the event of any brokerage claims, other than by the Brokers,
against Landlord predicated upon prior dealings with Tenant, Tenant agrees to
defend the same and indemnify and hold Landlord harmless against any such
claim.  Landlord shall pay the Brokers a commission pursuant to a separate
agreement.

 

10.8                        Applicable Law and Construction; Merger; Jury
Trial.  This Lease shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts and, if any provisions of this Lease
shall to any extent be invalid, the remainder of this Lease shall not be
affected thereby.  This Lease and the Exhibits attached hereto and forming a
part hereof constitute all the covenants, promises, agreements, and
understandings between Landlord and Tenant concerning the Premises and the
Building and there are no covenants, promises, agreements or understandings,
either oral or written, between them other than as are set forth in this Lease. 
Neither Landlord nor Landlord’s agents shall be bound to any representations
with respect to the Premises, the Building or the Property except as herein
expressly set forth, and all representations, either oral or written, shall be
deemed to be merged into this Lease.  The titles of the several Articles and
Sections contained herein are for convenience only and shall not be considered
in construing this Lease.  Each of Landlord and Tenant shall and does hereby
waive trial by jury in any action, proceeding, or claim brought by or against
the other party regarding any matter arising out of or in any way connected with
this Lease, the relationship of Landlord and Tenant or Tenant’s use or occupancy
of the Premises.  Unless repugnant to the context, the words “Landlord” and
“Tenant” appearing in this Lease shall be construed to mean those named above
and their respective heirs, executors, administrators, successors and assigns,
and those claiming through or under them respectively.  If there be more than
one person or entity named as tenant, the obligations imposed by this Lease upon
Tenant shall be joint and several.

 

WITNESS the execution hereof under seal on the day and year first above written:

 

 

 

Landlord:

 

 

 

 

 

/s/ Peter C. Norblom

 

As Trustee, but not individually

 

 

 

 

 

/s/ Peter C. Norblom

 

As Trustee, but not individually

 

 

 

 

 

Tenant:

 

CONFORMIS, INC.

 

 

 

 

 

/s/ Philipp Lang

 

Philipp Lang

 

CEO

 

21

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PLAN SHOWING THE PREMISES

 

[g157911mm09i001.jpg]

 

22

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

PLAN SHOWING LANDLORD’S WORK

 

[g157911mm09i002.jpg]

 

23

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WORK CHANGE ORDER FORM

 

Lease Date:

 

 

Date:

 

 

 

 

 

Landlord:

 

 

Work Change Order No.:

 

 

 

 

 

Tenant:

 

 

Building Address:

 

 

 

 

 

Premises:

 

 

 

 

 

Tenant directs Landlord to make the following additions to Landlord’s work:

 

Description of additional work:

 

Work Change Order Amount:

 

 

 

Amount of Previous Work Change Orders:

 

This Work Change Order:

 

Total Amount of Work Change Orders :

 

Landlord approves this Work Change Order and Tenant agrees to pay to Landlord
the Total Amount of Work Change Orders at the earlier of ten days following
receipt of the Certificate of Occupancy of the premises or occupancy of the
premises by Tenant.

 

Tenant:

Landlord:

 

 

By:

 

 

By:

 

 

 

 

 

Title:

 

 

Title:

 

 

24

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF LETTER OF CREDIT

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO.

 

 

 

 

 

 

 

ISSUANCE DATE:

 

 

 

 

 

BENEFICIARY:

 

 

 

 

 

ISSUING BANK:

 

 

 

 

 

APPLICANT:

 

 

 

 

 

 

MAXIMUM/AGGREGATE CREDIT AMOUNT:

USD $                                   

 

 

EXPIRATION:

 

 

 

 

LADIES AND GENTLEMEN:

 

 

We hereby establish our irrevocable letter of credit in your favor for account
of the Applicant up to an aggregate amount not to exceed
                                             US Dollars ($              )
available by your draft(s) drawn on ourselves at sight accompanied by:

 

The original Letter of Credit and all amendment(s), if any.

 

Your statement, purportedly signed by an authorized officer or signatory of the
Beneficiary certifying that the Beneficiary is entitled to draw upon this Letter
of Credit (in the amount of the draft submitted herewith) pursuant to
Section 4.4 of the lease (the “Lease”) dated             ,         by and
between                     , as Landlord, and                           , as
Tenant, relating to the premises at                                         .

 

Draft(s) must indicate name and issuing bank and credit number and must be
presented at this office.  Drawings may also be presented via facsimile
transmission at facsimile number [                                  ].

 

You shall have the right to make multiple and partial draws against this Letter
of Credit, from time to time.

 

This Letter of Credit is transferrable by Beneficiary from time to time in
accordance with the provisions of Section 4.4 of the Lease.

 

This Letter of Credit shall expire at our office on                       ,
             (the “Stated Expiration Date”).

 

It is a condition of this Letter of Credit that the Stated Expiration Date shall
be deemed automatically extended without amendment for successive one (1) year
periods from such Stated Expiration Date, unless at least forty-five (45) days
prior to such Stated Expiration Date) or any anniversary thereof) we shall
notify the Beneficiary and the Applicant in writing by certified mail (return
receipt) that we elect not to consider this Letter of Credit extended for any
such additional one (1) year period.

 

We engage with you that all drafts drawn under and in compliance with the terms
of this letter of credit will be duly honored within two (2) business days after
presentation to us as described above.

 

Except as otherwise expressly stated herein, this Letter of Credit is subject to
the “International Standby Practice 1998 ICC Publication 590 (ISP98).”

 

 

 

Very truly yours.

 

 

 

 

 

Authorized Signatory

 

25

--------------------------------------------------------------------------------


 

EXHIBIT D

 

RULES AND REGULATIONS

 

1.                                      The sidewalks, entrances, passages,
corridors, vestibules, halls, elevators, or stairways in or about the Building
shall not be obstructed by Tenant.

 

2.                                      Tenant shall not place objects against
glass partitions, doors or windows which would be unsightly from the Building
corridor or from the exterior of the Building.

 

3.                                      Tenant shall not waste electricity or
water in the Building premises and shall cooperate fully with Landlord to assure
the most effective operation of the Building heating and air conditioning
systems.  All regulating and adjusting of heating and air-conditioning apparatus
shall be done by the Landlord’s agents or employees.

 

4.                                      Tenant shall not use the Premises so as
to cause any increase above normal insurance premiums on the Building.

 

5.                                      No bicycles, vehicles, or animals of any
kind shall be brought into or kept in or about the Premises.  No space in the
Building shall be used for the sale of merchandise of any kind at auction or for
storage thereof preliminary to such sale.

 

6.                                      Tenant shall cooperate with Landlord in
minimizing loss and risk thereof from fire and associated perils.

 

7.                                      The water and wash closets and other
plumbing fixtures shall not be used for any purposes other than those for which
they were designed and constructed and no sweepings, rubbish, rags, acid or like
substance shall be deposited therein.  All damages resulting from any misuse of
the fixtures shall be borne by the Tenant.

 

8.                                      Landlord reserves the right to
establish, modify, and enforce reasonable parking rules and regulations,
provided such rules and obligations do not diminish Tenant’s rights under the
Lease.

 

9.                                      Landlord reserves the right at any time
to rescind, alter or waive any rule or regulation at any time prescribed for the
Building and to impose additional reasonable rules and regulations when in its
judgment deems it necessary, desirable or proper for its best interest and for
the best interest of the tenants and no alteration or waiver of any rule or
regulation in favor of one tenant shall operate as an alteration or waiver in
favor of any other tenant, provided such rules and regulations do not diminish
Tenant’s rights under the Lease.  Landlord shall not be responsible to any
tenant for the nonobservance or violation by any other tenant however resulting
of any rules or regulations at any time prescribed for the Building. 
Notwithstanding anything herein to the contrary, Landlord shall enforce the
rules and regulations against all tenants in a non-discriminatory manner.

 

10.                               Tenant acknowledges that the Building has been
designated a non-smoking building.  At no time shall Tenant permit its agents,
employees, contractors, guests or invitees to smoke in the Building or, except
in specified locations, directly outside the Building.

 

26

--------------------------------------------------------------------------------


 

EXHIBIT E

 

TENANT ESTOPPEL CERTIFICATE

 

TO:                                               (“Mortgagee” or “Purchaser”)

 

THIS IS TO CERTIFY THAT:

 

1.                                      The undersigned is the tenant (the
“Tenant”) under that certain lease (the “Lease”) dated          , 20    , by and
between                            as landlord (the “Landlord”), and the
undersigned, as Tenant, covering those certain premises commonly known and
designated as                                (the “Premises”) in the building
located at                         ,                                 ,
Massachusetts.

 

2.                                      The Lease is attached hereto as
Exhibit A and (i) constitutes the entire agreement between the undersigned and
the Landlord with respect to the Premises, (ii) is the only Lease between the
undersigned and the Landlord affecting the Premises and (iii) has not been
modified, changed, altered or amended in any respect, except (if none, so
state):



 

 

3.                                      The undersigned has accepted and now
occupies the Premises as of the date hereof, and to Tenant’s knowledge all
improvements, if any, required by the terms of the Lease to be made by the
Landlord have been completed and all construction allowances to be paid by
Landlord have been paid.  In addition, the undersigned has made no agreement
with Landlord or any agent, representative or employee of Landlord concerning
free rent, partial rent, rebate of rental payments or any other type of rental
or other economic inducement or concession except (if none, so state):



 

 

4.

 

(1)                                 The term of the Lease began (or is scheduled
to begin) on             ,20     and will expire on                 , 20    ;

 

(2)                                 The fixed rent for the Premises has been
paid to and including                   , 20    ;

 

(3)                                 The fixed rent being paid pursuant to the
Lease is at the annual rate of $                    ; and

 

(4)                                 The escalations payable by Tenant under the
Lease are currently $          , based on a pro rata share of         %, and
have been reconciled through                 , 20    .

 

5.                                      (i) To Tenant’s knowledge, no party to
the Lease is in default, (ii) the Lease is in full force and effect, (iii) the
rental payable under the Lease is accruing to the extent therein provided
thereunder, (iv) to Tenant’s knowledge, as of the date hereof the undersigned
has no charge, lien or claim of off-set (and no claim for any credit or
deduction) under the Lease or otherwise, against rents or other charges due or
to become due thereunder or on account of any prepayment of rent more than one
(1) month in advance of its due date, and (v) to Tenant’s knowledge, Tenant has
no claim against Landlord for any security, rental, cleaning or other deposits,
except (if none, so state):



 

 

6.                                      To Tenant’s knowledge, since the date of
the Lease there are no actions, whether voluntary or otherwise, pending against
the undersigned under the bankruptcy, reorganization, arrangement, moratorium or
similar laws of the United States, any state thereof of any other jurisdiction.

 

7.                                      Tenant has not sublet, assigned or
hypothecated or otherwise transferred all or any portion of Tenant’s leasehold
interest.

 

8.                                      To Tenant’s knowledge, neither Tenant
nor Landlord has commenced any action or given or received any notice for the
purpose of terminating the Lease, nor does Tenant have any right to terminate
the Lease, except (if none, so state):

 

9.                                      Tenant has no option or preferential
right to purchase all or any part of the Premises (or the real property of which
the Premises are a part) nor any right or interest with respect to the Premises
or the real property of which the Premises are a part.  Tenant has no right to
renew or extend the term of the Lease or expand the Premises except (if none, so
state):

 

27

--------------------------------------------------------------------------------


 

10.                               The undersigned acknowledges that the parties
named herein are relying upon this estoppel certificate and the accuracy of the
information contained herein in making a loan secured by the Landlord’s interest
in the Premises, or in connection with the acquisition of the Property of which
the Premises is a part.

 

EXECUTED UNDER SEAL AS OF               , 20    .

 

 

TENANT:

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

Duly Authorized

 

28

--------------------------------------------------------------------------------


 

EXHIBIT F

 

LANDLORD’S CONSENT AND WAIVER

 

WHEREAS,                                        (the “Tenant”) has or is about
to enter into certain financing agreements with
                                                           (the “Bank”) pursuant
to which the Bank has been or may be granted a security interest in certain
property of the Tenant; and

 

WHEREAS, Tenant is the tenant, pursuant to a lease agreement by and between
Tenant and the undersigned (the “Landlord”) dated as of
                               (the “Lease”), of certain demised premises
contained in the building located at the following address:

 

 

 

and more particularly described in the Lease (the “Premises”);

 

NOW, THEREFORE, for valuable consideration, the Landlord agrees, for as long as
Tenant remains indebted to the Bank, as follows:

 

(a)                                 Landlord acknowledges and agrees that the
personal property of Tenant (which for purposes hereof shall not include
computer wiring, telephone wiring and systems, and demountable partitions) in
which the Bank has been granted a security interest (the “Bank Collateral”) may
from time to tune be located on the Premises;

 

(b)                                 Landlord subordinates, waives, releases and
relinquishes unto the Bank, its successors or assigns, all right, title and
interest, if any, which the Landlord may otherwise claim in and to the Bank
Collateral, except as provided in subparagraph (d) hereinbelow;

 

(c)                                  Upon providing the Landlord with at least
five (5) business days’ prior written notice that Tenant is in default of its
obligations to the Bank, the Bank shall then have the right to enter the
Premises during business hours for the purpose of removing said Bank Collateral,
provided (i) the Bank completes the removal of said Bank Collateral within ten
(10) business days following said first written notice of default, and (ii) the
Bank restores any part of the Premises which may be damaged by such removal to
its condition prior to such removal in an expeditious manner not to exceed ten
(10) business days following said first written notice of default;

 

(d)                                 Upon receipt of written notice from Landlord
of the expiration or earlier termination of the Lease, the Bank shall have ten
(10) business days to enter the Premises during business hours, remove said Bank
Collateral, and restore any part of the Premises which may be damaged by such
removal to its condition prior to such removal.  If the Bank fails to so remove
the Bank Collateral, the Bank agrees that the Bank Collateral shall thereupon be
deemed subject to the yield up provisions of the Lease, so the Landlord may
treat the Bank Collateral as abandoned, deem it Landlord’s property, if Landlord
so elects, and retain or remove and dispose of it, all as provided in the Lease;

 

(e)                                  All notices and other communications under
this Landlord’s Consent and Waiver shall be in writing, and shall be delivered
by hand, by a nationally recognized commercial next day delivery service, or by
certified or registered mail, return receipt requested, and sent to the
following addresses:

 

if to the Bank:

 

 

Attention:

 

with a copy to:

 

 

if to the
Landlord:                                                                                            
c/o Nordblom Management Company, Inc.
15 Third Avenue
Burlington, MA 01803

 

29

--------------------------------------------------------------------------------


 

Such notices shall be effective (a) in the case of hand deliveries, when
received, (b) in the case of a next day delivery service, on the next business
day after being placed in the possession of such delivery service with next day
delivery charges prepaid, and (c) in the case of mail, five (5) days after
deposit in the postal system, certified or registered mail, return receipt
requested and postage prepaid.  Either party may change its address and telecopy
number by written notice to the other as provided above; and

 

(f)                                   The Bank shall indemnify and hold harmless
the Landlord for any and all damage caused as a result of the exercise of the
Bank’s rights hereunder.

 

This Landlord’s Consent and Waiver may not be changed or terminated orally and
inures to the benefit of and is binding upon the Landlord and its successors and
assigns, and inures to the benefit of and is binding upon the Bank and its
successors and assigns.

 

IN WITNESS WHEREOF, Landlord and Bank have each executed this Landlord’s Consent
and Waiver or caused it to be executed by an officer thereunto duly authorized,
and the appropriate seal to be hereunto affixed, this          day of
              , 200  .

 

 

 

LANDLORD:

 

 

 

 

 

 

 

 

By:

 

 

(Name)

 

(Title)

 

 

 

BANK:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

(Name)

 

 

(Title)

 

30

--------------------------------------------------------------------------------


 

COMMONWEALTH OF MASSACHUSETTS

 

County, ss.

 

On this                    day of               , 200  , before me, the
undersigned Notary Public, personally appeared the above-named
                                              , proved to me by satisfactory
evidence of identification, being (check whichever applies):  o driver’s license
or other state or federal governmental document bearing a photographic image, o
oath or affirmation of a credible witness known to me who knows the above
signatories, or o my own personal knowledge of the identity of the signatory, to
be the person whose name is signed above, and acknowledged the foregoing to be
signed by her/him voluntarily for its stated purpose.

 

 

 

 

Print Name:

 

 

My commission expires:

 

 

STATE OF

 

County, ss.

 

On this                    day of               , 200  , before me, the
undersigned Notary Public, personally appeared the above-named
                                              , proved to me by satisfactory
evidence of identification, being (check whichever applies):  o driver’s license
or other state or federal governmental document bearing a photographic image, o
oath or affirmation of a credible witness known to me who knows the above
signatories, or o my own personal knowledge of the identity of the signatory, to
be the person whose name is signed above, that he/she signed it as
                                 for                                       , and
acknowledged the foregoing to be signed by her/him voluntarily for its stated
purpose.

 

 

 

 

Print Name:

 

 

My commission expires:

 

 

31

--------------------------------------------------------------------------------


 

TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT (this “Agreement”) is made and entered into as of
this 13th day of May, 2014, by and between N.W. Middlesex 36 Trust (hereinafter
called “Landlord”) and ConforMIS, Inc. (hereinafter called “Tenant”).

 

BACKGROUND:

 

A.                                    Landlord and Tenant entered into a lease
dated August 26, 2010, (referred to herein as the “Lease”), with respect to a
premises consisting of 29,227 rentable square feet in the building located at 11
North Avenue, Burlington, Massachusetts (hereinafter called the “Premises”);

 

B.                                    The term of the Lease is scheduled to
expire on October 31, 2015.

 

C.                                    Landlord and Tenant desire to terminate
the Lease prior to the expiration date contained therein.

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings of the
parties hereto and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

(1)                                 As of July 31, 2015 (the “Termination
Date”), Tenant shall surrender the Lease and the Premises, together with all
keys, free from all occupants and subtenants and their personal property, and
Landlord shall accept the surrender of the Lease and of the Premises, and as of
the Termination Date the Lease shall terminate and be of no further force and
effect and neither Landlord nor Tenant shall have any thereafter accruing
liability or obligation thereunder, except as provided in Paragraph 2 of this
Agreement.  Reference is made to the fact that Landlord is currently in
negotiations with Keystone Dental, Inc. for a lease of the Premises.  It is an
express condition precedent to the termination of the Lease as contemplated
herein, that Keystone Dental, Inc. shall execute a lease for the Premises on or
prior to August 31, 2014 (the “Outside Date”).  If such condition is not
satisfied on or prior to the Outside Date, then this Agreement shall be null and
void with the exception of Paragraph (2) below which shall expressly survive,
and the Lease shall remain in full force and effect through its original
expiration date of October 31, 2015.

 

(2)                                 Lease Section 2.3, Extension Option, is
hereby deleted as of the date of this Agreement.  It is the intent of the
parties that Tenant hereby forever waives and relinquishes its right to extend
the Original Term of the Lease without regard to the execution of a lease with
any third party.

 

(3)                                 All monetary obligations created by the
Lease shall be prorated through the Termination Date.  If the amount of
Operating Costs or Taxes or of any other such obligation has not been determined
by the Termination Date, final adjustment shall be made when the amount thereof
is determined.

 

--------------------------------------------------------------------------------


 

(4)                                 It shall be a further condition precedent to
the surrender and termination of the Lease set forth in Paragraph 1 hereinabove
that as of the Termination Date, Tenant (a) shall be current in its payments
under the Lease, (b) shall have made any payments then invoiced pursuant to
Paragraph (3) hereinabove and (c) shall have entirely vacated and yielded up the
Premises in the condition required pursuant to the Paragraph (6) of this
Agreement, and if such condition precedent has not occurred on or before the
Termination Date, then, at Landlord’s sole option, this Agreement shall become
null and void with the exception of Paragraph (2) below which shall expressly
survive, and the Lease shall remain in full force and effect, or in the
alternative Landlord may treat Tenant’s failure to satisfy such condition
precedent as a holding over by Tenant after the Termination Date, and Tenant
shall be subject to all of the provisions of Section 6.1.9 of the Lease,
including all yield up requirements without regard to anything to the contrary
contained in paragraph (6) below.  On the election by Landlord of either such
option, Landlord will be entitled to exercise all of Landlord’s rights and
remedies under the Lease, at law or in equity.

 

(5)                                 In the event that Tenant is in compliance
with all of the terms and conditions of the Lease and this Agreement as of the
Termination Date, then Landlord shall return the Security and Restoration
Deposit (or as much of the Security and Restoration Deposit as may remain
following any application by Landlord of the same pursuant to the terms of
Section 4.4 of the Lease) to Tenant within forty-five (45) days after the
Termination Date.

 

(6)                                 On the condition Tenant vacates and
surrenders the Premises on or before the Termination Date, then, notwithstanding
any contrary yield up requirements contained in Section 6.1.9 of the Lease,
Tenant shall have no removal requirements except that Tenant shall be obligated
to remove (a) all of its portable clean room and the dedicated air-conditioning
systems serving the SLS room, including all hvac units, piping, ductwork,
diffusers and associated components, using as Tenant’s contractor Shawsheen Air,
(b) Tenant’s trade fixtures, personal property and equipment, and (c) all
Tenant’s signs wherever located.  With respect to Tenant’s removal of its
air-conditioning systems pursuant to clause (a) above, Tenant’s work shall be
done by licensed professionals and shall include, but not be limited to: removal
of the rooftop unit(s); removal of the curb(s); patching of roof deck and roof;
removal of electrical disconnect(s) including conduit and cable to a location
under the roof deck), all to be done in a good and workman-like manner.  Tenant
shall repair any and all damage caused by the removal of items required under
this Paragraph (6) leaving the Premises broom-clean and in the same good order
and repair in which Tenant is obligated to maintain the Premises under the Lease
terms.  If any of the foregoing work is not performed by Tenant to Landlord’s
reasonable satisfaction, Landlord shall perform the required work, at Tenant’s
expense.  If Tenant does not timely vacate and surrender the Premises on or
before the Termination Date, then the preceding provisions of this Paragraph
(6) shall become null and void, and Lease Section 6.1.9 shall govern in all
respects.

 

2

--------------------------------------------------------------------------------


 

(7)                                 Tenant has made an independent determination
that Tenant’s obligation to pay rent under the Lease far exceeds the value to
Tenant of the use of the Premises for the unexpired portion of the Lease term
and that the value given by Tenant hereunder represents payment of reasonably
equivalent value for the benefits derived by Tenant from the termination of the
Lease and Tenant’s payment obligations thereunder.

 

(8)                                 Each of the covenants, conditions, terms,
agreements and obligations of the parties shall be binding upon, and inure to
the benefit of, the heirs, personal representatives, successors and assigns of
each party.

 

(9)                                 Except where required by law or governmental
or judicial order or in any litigation involving the matters provided for
herein, Tenant agrees to keep the terms of this Agreement confidential and
agrees that it will not disclose in any manner its course of dealing or the
terms hereof with any other tenant in the Building, any brokers, or any third
persons whatsoever.

 

(10)                          Landlord and Tenant each represent, as to itself,
(a) that it has the authority and capacity to enter into this Agreement and
perform all of its obligations hereunder; (b) that all necessary action has been
taken in order to authorize it to enter into and perform all of its obligations
hereunder; (c) that the person executing this Agreement on its behalf is duly
authorized to do so.

 

(11)                          This Agreement shall become effective in all
respects only upon its due execution and delivery by both Landlord and Tenant.

 

(12)                          This Agreement contains the entire agreement of
the parties regarding the subject matter hereof. There are no promises,
agreements, conditions, undertakings, warranties or representations, oral or
written, express or implied, among them, relating to this subject matter, other
than as set forth herein. This Agreement may not be modified orally or in any
other manner other than by an agreement in writing signed by the party against
whom such modification is sought to be enforced.

 

(13)                          This Agreement may be executed in counterparts,
each of which shall be an original, but all of which shall constitute one and
the same instrument.

 

Remainder of page intentionally left blank

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Agreement under
seal as of the date first written above.

 

 

LANDLORD:

 

 

 

 

 

By:

/s/ Peter Nordblum

 

 

As Trustee and not individually

 

 

 

 

By:

/s/ John Macomber

 

 

As Trustee and not individually

 

 

 

 

 

TENANT:

 

CONFORMIS, INC.

 

 

 

 

 

 

By:

/s/ Philipp Lang

 

 

 

 

Its:

President & CEO

 

 

Hereunto duly authorized

 

4

--------------------------------------------------------------------------------


 

[g157911mm13i001.jpg]

 

July 13, 2015

 

Mr. Camillo Costa

Facilities Manager

ConforMis, Inc.

11 North Avenue

Burlington, MA 01803

 

RE: MODIFICATIONS TO YIELD UP REQUIREMENTS, 11 NORTH AVENUE

 

Dear Cam:

 

On behalf of N.W. Middlesex 36 Trust (“Landlord”), I am writing to inform you
that the Landlord has approved the request by ConforMis, Inc. (“Tenant”) to
modify the yield up requirements under the Lease dated August 26, 2010 (the
“Lease”), as modified by Termination Agreement dated May 13, 2014 (the
“Termination Agreement”). Tenant has confirmed its need to hold over for 30 days
beyond its current lease termination date of July 31, 2015, through August 31,
2015.

 

As such, notwithstanding any contrary yield up requirements contained in
Section 6.1.9 of the Lease, Landlord has agreed to the yield up terms detailed
in the Termination Agreement, however, Landlord will now also require the
following items to be performed as part of the yield up:

 

1.              Removal and restoration of the wooden partition walls in the
tile floor area.

 

2.              Removal of the rooftop antenna detailed in Landlord’s approval
letter dated 4/14/11.

 

3.              Removal of any voice and data cabling remaining in the conduit
between 1 North Avenue and 11 North Avenue, and capping of the conduit at the
point of entry to 11 North Avenue (exact capping location to be reviewed with
Landlord and Tenant and approved by Landlord).

 

4.              Restore the ceiling in the portable clean room area (including
any associated lighting, sprinklers, hvac supply).

 

In addition to the items detailed above, in any typical yield-up scenario we
would also require Tenant to remove and/restore the SLS area back to an open
space. While the Landlord committed to completing a portion of this work for
Keystone Dental, the new tenant, we will now require Tenant to contribute to
completing the remaining portion of the work to bring this space back to an open
configuration. The contribution required from Tenant for this work is $15,965.
As discussed, as part of the final reconciliation, Landlord will deduct $15,965
from the security deposit instead of requesting a separate payment from Tenant.

 

Please note, although Landlord is willing to make the above exceptions to
standard yield up based on its longstanding relationship with Tenant, the
holdover provision of the Lease remains in full force and effect. Tenant will be
responsible for two (2) times the rent and other charges for any day beyond
July 31, 2015, through the date by which Tenant completes the yield up as
agreed, and returns the building to the Landlord pursuant to the terms of the
Lease, as modified by the Termination Agreement and this letter.

 

[g157911mm13i002.jpg]

 

--------------------------------------------------------------------------------


 

Tenant must acknowledge and indicate acceptance of these modifications to the
yield up requirements, and return this letter to N.W. Middlesex 36 Trust, c/o
Nordblom Management Company, by July 15, 2015.

 

Best regards,

 

Maureen Harrington

 

Leasing Manager

 

 

 

 

 

/s/ Maureen Harrington

 

 

Acknowledged and accepted for

 

 

 

ConforMis, Inc.

 

By:

/s/ Philipp Lang

 

 

 

 

Date:

July 13, 2015

 

2

--------------------------------------------------------------------------------